[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL






AMENDED AND RESTATED COLLABORATION AND LICENSE AGREEMENT
This AMENDED AND RESTATED COLLABORATION AND LICENSE AGREEMENT (the “Agreement”)
is executed on November 20, 2018 (the “Effective Date”) (as defined below) by
and between DexCom, Inc., (“DexCom”) having its principal place of business at
6340 Sequence Drive, San Diego, California 92121, Verily Ireland Limited (“VIL”)
having its principal place of business at 70 Sir John Rogerson’s Quay, Dublin 2,
Ireland and Verily Life Sciences LLC (formerly Google Life Sciences LLC) (“VLS”
and together with VIL, “Verily”), having its principal place of business at 1600
Amphitheatre Parkway, Mountain View, California 94043, and amends and restates
in its entirety that certain Collaboration and License Agreement dated as of
August 10, 2015 (“Original Effective Date”) by and between DexCom and Verily (as
amended by Amendment No. 1 thereto effective as of October 25, 2016, the
“Original Agreement”). DexCom and Verily are each referred to herein by name or,
individually, as a “Party” or, collectively, as “Parties.”
BACKGROUND
A.    Verily has rights to certain proprietary technologies related to
electronic devices and assemblies for glucose monitoring, including receiving
and transmitting electronic signals in connection therewith.
B.    DexCom develops, manufactures and distributes continuous glucose
monitoring systems and components of such systems, and has rights to certain
proprietary technologies relating to such systems.
C.    Verily and DexCom wish to collaboratively develop Future Products (as
defined below) and for DexCom to commercialize such Future Products, all on the
terms and conditions set forth herein.
D.    In order to better align the goals and interests of the parties, Verily
and DexCom wish to amend certain terms of the Original Agreement, and to restate
the Original Agreement, as so amended, in its entirety in this Agreement, all on
the terms and conditions set forth below.




    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein below and other consideration, the receipt and sufficiency of which is
hereby acknowledged, DexCom and Verily hereby agree as follows:
Article 1.
DEFINITIONS
The following capitalized terms shall have the meanings given in this Article 1
when used in this Agreement:
1.1    “510(k)” means a pre-market notification submitted to the FDA for
clearance under Section 510(k) of the FD&C Act, 21 U.S.C. § 360(k), and 21
C.F.R. Part 807, Subpart E.
1.2    “Acceptance Submission Notice” has the meaning set forth in Section
3.9.1.
1.3    “Acquirer” means a Third Party with whom DexCom enters into a definitive
agreement pursuant to which a Change of Control is effected.
1.4    “Additional Product” means any [***] that the Parties agree to [***]
hereunder in accordance with Section 4.3, as such [***] may be updated or
upgraded pursuant to the Final Additional Product Supplement.
1.5    “Adverse Event” means, with respect to a Product, any reportable event,
as defined in the United States under 21 C.F.R. § 803.3 (or other applicable Law
in the Territory) or pursuant to Good Clinical Practice.
1.6    “Affiliate” means (a) with respect to Verily, the subsidiaries of Verily,
and (b) with respect to DexCom, any Person directly or indirectly controlling,
controlled by or under common control with DexCom. For purposes of this Section
1.5 only, “control” means (a) direct or indirect ownership of more than fifty
percent (50%) (or, if less than fifty percent (50%), the maximum ownership
interest permitted by applicable Law) of the stock or shares having the right to
vote for




2    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






the election of directors of such corporate entity or (b) the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of such entity, whether through the ownership of voting
securities, by contract or otherwise. For the avoidance of doubt, the following
shall not be Affiliates of Verily for purposes of this Agreement: (i) Alphabet
Inc. or any subsidiaries of Alphabet Inc. other than Verily and its
subsidiaries; (ii) Google LLC or any subsidiaries of Google LLC; (iii) Calico
LLC, (iv) all portfolio companies of GV Management Company, L.L.C., CapitalG
Management Company LLC or any other investment arm of Verily or Google Inc.; (v)
all portfolio companies of Verily or Google Inc. or its subsidiaries in which
such entity or entities hold securities primarily for investment purposes, and
(vi) any joint venture entity formed by Verily or its subsidiaries together with
one or more Third Parties unless Verily possesses the power to wholly-control
such joint venture entity, whether through the ownership of voting securities,
by contract, or otherwise.
1.7    “Agreement” has the meaning set forth in the Preamble.
1.8    “Alliance Manager” means the individual appointed by a Party to act as
alliance manager for that Party.
1.9    “Alphabet” means Alphabet Inc. having its principal place of business at
1600 Amphitheatre Parkway, Mountain View, CA 94043.
1.10    “Alternative Product” means (a) any [***], or (b) if [***] elects not to
submit [***] with respect to the applicable [***], then any [***], provided,
however, that if [***], it being understood that in no event shall [***]. [***]
shall be deemed to have occurred if either of the following occurs: [***]; or
(ii) [***]. Notwithstanding the foregoing, with respect to any [***]. A [***]
shall be subject to this Section 1.9 only if [***]. For purposes of this
definition:
(i)    “[***]” means a [***] that (in each case as compared to the [***] (1)
comprises or utilizes (a) [***], (b) [***], (c) [***], (d) [***], (e) [***], (f)
[***], and/or (g) [***], and (2) [***];
(ii)     “Sublicensee” means a Third Party that has [***]; and
(iii)    “[***]” means that [***].




3    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






1.11    “Antitrust Clearance Date” has the meaning set forth in the Stock
Purchase Agreement.
1.12    “Antitrust Law” has the meaning set forth in the Stock Purchase
Agreement.
1.13    “Assigned Software” means any [***] which (a) is [***] and/or (b) [***].
1.14    “Bankruptcy Code” has the meaning set forth in Section 14.12.
1.15    “[***]” has the meaning set forth in Section 7.1.2(b).
1.16    “Business Day” means any day other than a Saturday, Sunday or any other
day on which commercial banks in the State of California, U.S.A. are authorized
or required by Law to remain closed.
1.17    “[***]” means any of the following [***]: (a) [***]; and/or (b) [***].
1.18    “[***]” means any and all [***], (i) whether on a standalone basis or as
integrated into, or connected with, other products, systems ([***]), or
components (including but not limited to the Products), whether or not such
products, systems, or components [***], and (ii) whether or not such [***].
[***] may include the following to the extent used or incorporated in such
[***]: (a) [***]. [***] exclude [***]. If there is another method for [***] and
the Parties agree in writing [***], then this definition will be expanded to
include that method.
1.19    “Change of Control” means any merger, consolidation, sale of
substantially all of the assets to which this Agreement relates, or similar
transaction or series of transactions in which DexCom is the entity being
acquired or selling such assets.
1.20    “Chief Executive” means the Chief Executive Officer of DexCom and/or the
Chief Executive Officer of Verily, as applicable.
1.21    “Collaboration” means any and all activities performed by or on behalf
of each Party under this Agreement.
1.22    “Collaboration IP” means any and all IP in subject matter conceived,
developed or (in the case of IP in Software) authored by or on behalf of a Party
and/or its Affiliates, and/or any




4    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






Third Party acting on such Party’s behalf (or employees of the foregoing), in
each case in the course of performing activities under the [***], and/or
activities that have been or will be conducted under this Agreement, [***], at
any time during the period from the Original Effective Date through the end of
the Term of this Agreement (including, for the sake of clarity, the period
beginning as of the Original Effective Date and ended on the Effective Date).
1.23    “Collaboration Patent” means any Patent that claims Collaboration IP.
1.24    “Commercialization” means, with respect to a [***] in connection with or
support of any of the foregoing. Commercialization also includes activities with
respect to [***]. “Commercialize” and “Commercializing” have their correlative
meanings.
1.25    “Commercialization Plan” means a [***].
1.26    “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources normally applied by such Party to its other programs and
products of similar commercial potential at a similar stage in its product life,
but no less than a sustained, continued and active commitment of efforts and
resources (financial and otherwise) consistent with those normally applied in
the medical device industry for novel, high-priority programs and products of
similar commercial potential, provided that the determination of efforts and
resources applied (or to be applied) by DexCom shall not take into consideration
any of the payments made or to be made (including the possibility thereof) by
DexCom to Verily under this Agreement. Without limiting the foregoing,
Commercially Reasonable Efforts shall require the applicable Party to: (a)
promptly assign responsibilities for activities for which it is responsible to
specific employee(s) who are held accountable for the progress, monitoring and
completion of such activities, (b) set and consistently seek to achieve
meaningful objectives for carrying out such activities, and (c) consistently
make and implement decisions and allocate the full complement of resources
necessary or appropriate to advance progress with respect to and complete such
objectives in an expeditious manner.
1.27    “Communication IP” means Collaboration IP in subject matter consisting
of [***].
1.28    “Competing Program” means a [***].
1.29    “Completed Deliverables” has the meaning set forth in Section 3.9.1.




5    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






1.30    “Confidential Information” has the meaning set forth in Section 10.1.
1.31    “Controlled” means, with respect to any item of IP, the possession
(whether by ownership or license, other than a license granted by one Party to
the other pursuant to this Agreement), by a Party (or its Affiliates) of the
ability to grant to the other Party an assignment, exclusivity, access, a
license or a sublicense (as applicable), or a covenant, or to extend other
rights as provided in this Agreement, to such IP, without violating the terms of
any agreement or other arrangements with any Affiliate or Third Party existing
at the time such Party (or its Affiliates) would be first required to grant any
such assignment, exclusivity, access, license, sublicense, covenant, or any
other right under this Agreement. For clarity, in the event an item of IP is
“Controlled” by a Party as of the Original Effective Date or thereafter during
the term of the Original Agreement and/or the Term, and is subsequently
transferred to an Affiliate of such Party or a Third Party, such item shall
continue to be covered by the licenses granted under this Agreement following
such transfer (to the same extent, if any, that it was covered prior to such
transfer).
1.32    “[***]” means, [***].
1.33    “Defending Party” has the meaning set forth in Section 9.4.
1.34    “DexCom Indemnitees” has the meaning set forth in Section 11.4.1.
1.35    “Development” means, with respect to a product, any and all development
activities, including, to the extent applicable, use, electrical and mechanical
design, chemistry and materials development, software and firmware development,
[***] development and scale-up, design and process verification and validation,
test method development, biocompatibility and toxicology, quality
assurance/quality control development, statistical analysis, primary packaging
development, [***] in support of Regulatory Approvals, [***] for the purposes of
obtaining Regulatory Approvals, and development and implementation of (a) [***],
(b) [***] and (c) [***]. “Develop” and “Developed” have their
correlative meaning.
1.36    “Development Completion” means, with respect to a [***] completion of
its obligations [***].
1.37    “DexCom [***]” has the meaning set forth in Section 7.1.5.




6    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






1.38    “DexCom Deliverable” has the meaning set forth in Section 11.4.3.
1.39    “Development Plan” means (a) [***] and (b) [***], the terms of which are
incorporated by reference herein, as such plans may be amended or updated as
provided in this Agreement (including any amendments [***]). The Parties
acknowledge and agree that the [***], in effect as of the Effective Date, have
been exchanged between the Parties in (or as one or more attachments to) a
signed letter on the date hereof; provided, however, that the [***] is, as of
the Effective Date, tentative and will be effective only upon mutual agreement
of the Parties within ninety (90) days after the Effective Date.
1.40    “[***]” has the meaning set forth in Section 3.1.
1.41    “DexCom” has the meaning set forth in the Preamble.
1.42    “DexCom Background IP” means any and all IP (other than Collaboration
IP) Controlled by DexCom and its Affiliates as of the Effective Date and/or at
any time between the Effective Date and the end of the Term.
1.43    “DexCom [***]” means any present or future (a) [***], or (b) [***].
1.44    “DexCom Collaboration IP” has the meaning set forth in Section 9.1.1.
1.45    “DexCom Collaboration Patents” means any Collaboration Patents solely
owned by DexCom and/or its Affiliates.
1.46    “DexCom Common Stock” means shares of common stock of DexCom.
1.47    “DexCom Delay” has the meaning set forth in Section 3.8.1.
1.48    “DexCom IP” means DexCom Collaboration IP and DexCom Background IP.
1.49    “DexCom Other Collaboration IP” means Collaboration IP in subject matter
consisting of (i) [***] and/or (ii) [***], in each case (i) and (ii) where such
Collaboration IP is conceived, developed, and/or authored solely by or on behalf
of DexCom, and/or its Affiliates, and/or a Third Party acting on DexCom’s behalf
(or employees of the foregoing).




7    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






1.50    “DexCom Programs” means DexCom’s programs [***].
1.51    “Dispute” has the meaning set forth in Section 13.1.
1.52    “Enforcement Action” has the meaning set forth in Section 9.5.2.
1.53    “Enforcing Party” has the meaning set forth in Section 9.5.4.
1.54    “Effective Date” has the meaning set forth in the preamble.
1.55    “[***]” means [***].
1.56    “[***]” means [***].
1.57    “Executive Sponsor” has the meaning set forth in Section 2.1.
1.58    “Existing Distribution Agreement” means that certain [***].
1.59    “FDA” means the United States Food and Drug Administration, or any
successor agency thereto.
1.60    “Final Additional Product Supplement” has the meaning set forth in
Section 4.3.
1.61    “First Product” means the [***].
1.62     “Force Majeure Event” has the meaning set forth in Section 14.9.
1.63    “Future Products” means the Products other than the First Product.
1.64    “Good Clinical Practice” means generally accepted standards for design,
conduct, performance, monitoring, auditing, analysis and reporting of clinical
trials.
1.65    “[***].
1.66    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.




8    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






1.67    “Incentive Milestone Event” has the meaning set forth in Section 8.2.3.
1.68    “Indemnify” has the meaning set forth in Section 11.4.1.
1.69    “Initial VWAP” means (i) if the Agreement is announced by press release
prior to the open of trading on the Nasdaq Stock Market on the Effective Date,
the VWAP of DexCom Common Stock on the day prior to the Effective Date, or (ii)
if the Agreement is announced by press release after the close of trading on the
Nasdaq Stock Market on the Effective Date, the VWAP of DexCom Common Stock on
the Effective Date.
1.70    “[***]” has the meaning set forth in Section 7.6.1(a).
1.71    “[***]” has the meaning set forth in Section 7.6.3(e).
1.72    “Infringing Product” has the meaning set forth in Section 9.5.1.
1.73    “IP” means any and all intellectual property rights of every kind
throughout the world, including any and all: (a) Patents, (b) rights in
Software, (c) rights in Know-How, (d) copyrights, and registrations and
applications for copyrights, and (e) rights and remedies against past, present
and future infringement, misappropriation, or other violation thereof with
respect to any of the foregoing.
1.74     “Joint Collaboration IP” means any and all Collaboration IP (other than
the DexCom Collaboration IP and the Verily Collaboration IP). For clarity, Joint
Collaboration IP shall include any and all Communication IP.
1.75    “Joint Collaboration Know-How” has the meaning set forth in Section
10.2.
1.76    “Joint Collaboration Patent” any Collaboration Patent jointly owned by
Verily and DexCom.
1.77    “Know-How” means any proprietary data, results, material(s), technology,
and nonpublic information of any type whatsoever, in any tangible or intangible
form, including information, techniques, technology, prototypes, practices,
commercial models (including product pricing and/or reimbursement models or
strategies), trade secrets, software, algorithms, discoveries,




9    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






developments, inventions (whether patentable or not), methods, knowledge,
know-how, skill, experience, chemical, pharmacological, toxicological and
clinical test data and results, protocols and process for the conduct of
pre-clinical and clinical studies, analytical and quality control results or
descriptions, software and algorithms, reports and study reports.
1.78    “Launch” means the first bona fide, arm’s length commercial sale of a
Product that makes such Product generally commercially available in any country
following receipt of Marketing Approval for such Product in such country.
“Launched” has its correlative meaning.
1.79    “Law” means, individually and collectively, any and all laws,
ordinances, orders, rules, rulings, directives and regulations of any kind
whatsoever of any governmental authority or Regulatory Authority within the
applicable jurisdiction.
1.80    “Losses” has the meaning set forth in Section 11.4.1.
1.81    “Manufacture” means all activities involved in manufacturing, preparing,
quality control, testing, packaging and storing any of the products.
“Manufacturing” has its correlative meaning.
1.82    “Marketing Approval” means, with respect to a Product in a particular
jurisdiction, all clearances, approvals, licenses, registrations or
authorizations necessary for the Commercialization of such Product in such
jurisdiction in the indication(s) specified in the Specifications, including,
only where mandatory for Commercialization of such Product, approval of
labeling, price or reimbursement.
1.83    “Milestone Date VWAP” means, with respect to a Milestone Event, the VWAP
of DexCom Common Stock as determined on the date that such Milestone Event is
first achieved, as equitably adjusted to reflect any stock split, stock
dividend, combination, reclassification, recapitalization or other similar event
involving DexCom Common Stock.
1.84    “Milestone Event” has the meaning set forth in Section 8.2.1.
1.85    “Milestone Payment” has the meaning set forth in Section 8.2.1.




10    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






1.86     “Onduo” means Onduo, LLC, having its principal place of business at 55
Chapel Street Suite 10, Newton, Massachusetts 02458.
1.87    “Original Agreement” has the meaning set forth in the Preamble.
1.88    “Original [***]” means the [***] as defined under the Original Agreement
as in effect at any relevant time during the term of the Original Agreement.


1.89    “Outside Software” has the meaning set forth in Section 2.3.2.
1.90    “Party” has the meaning set forth in the Preamble.
1.91    “Patent” means any of the following, whether existing now or in the
future anywhere in the world: (a) any issued patent, including inventor's
certificates, substitutions, extensions, confirmations, reissues, reexamination,
renewal or any like governmental grant for protection of inventions; and (b) any
pending application for any of the foregoing, including any continuation,
divisional, substitution, continuations-in-part, provisional and converted
provisional applications.
1.92    “Permitted Encumbrances” means the agreements between Verily and/or its
Affiliates, Alphabet, or Alphabet Affiliates and a Third Party with respect to
the Verily IP in the [***], as set out at Exhibit 1.92.
1.93    “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.
1.94    “Phase Gate IV” means the date of completion of the design validation,
clinical pivotal trial (if applicable), and process validation for the
applicable Product, in accordance with DexCom’s standard operating procedures
[***].
1.95    “PMA” means a pre-market approval application submitted to the FDA for
approval in accordance with 21 U.S.C. § 360(e) and 21 C.F.R. Part 814.
1.96    “Pricing Assumptions” means that (a) [***]; (b) [***]; (c) [***]; (d)
[***], (e) [***], and (f) [***].




11    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






1.97    “Pricing Expectations” has the meaning set forth in Section 7.6.5(a).
1.98    “[***]” means a [***]. For clarity, [***].


1.99    “Prior Agreements” has the meaning set forth in Section 10.5.
1.100    “Product” means the First Product, Second Product, the Third Product
(if agreed by DexCom pursuant to Section 3.1.1), and/or any Additional Product
(if agreed by the Parties pursuant to Section 4.3).
1.101    “Product Deadlines” means the deadlines for the completion of
Development, Regulatory Filing in the U.S. and EU and Launch in the U.S. and EU
for the [***]. The Product Deadlines for such Development, Regulatory Filing(s)
[***] are also referred to as “Product Development Deadlines.” The Product
Deadlines for such Launch in the U.S. and EU are also referred to as “Product
Launch Deadlines.”
1.102     “Product Development Obligations” means the development, clinical and
regulatory obligations of [***].
1.103    “Proposed Additional Product Supplement” has the meaning set forth in
Section 4.3.
1.104    “Proposed Third Product Supplement” has the meaning set forth in
Section 3.1.1.
1.105    “Prosecution and Maintenance” means, with respect to a Patent, the
preparing, filing, prosecuting and maintenance of such Patent, as well as
reexaminations, reissues, requests for Patent term extensions and the like with
respect to such Patent, together with the conduct of interferences, the defense
of post-grant reviews, inter partes reviews, oppositions and other similar
proceedings with respect to the particular Patent; and “Prosecute and Maintain”
shall have the correlative meaning.
1.106    “Regulatory Approval” means, with respect to a Product in a particular
jurisdiction, any Marketing Approval and all clearances, approvals, licenses,
registrations or authorizations necessary for the Development or Manufacture of
such Product in such jurisdiction.




12    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






1.107    “Regulatory Authority” means any federal, national, multinational,
state, provincial or local regulatory agency, department, bureau or other
governmental entity, agency or other organization (e.g., notified bodies) with
authority over the Development, Manufacture, Commercialization or other use or
exploitation (including the granting of Marketing Approvals) of any Product in
any jurisdiction, including the FDA.
1.108    “Regulatory Filing” means any filing, application or submission for
Regulatory Approval, and any notification and other correspondence made to or
with a Regulatory Authority in connection with a Regulatory Approval, in each
case that are necessary or reasonably desirable in Development, Manufacture or
Commercialization in a particular country, whether submitted before or after a
Marketing Approval in the country, including a PMA, a 510(k), or any other
pre-market notification of intent, including any Regulatory Approvals, in each
case with respect to a Product.
1.109    “Required Party” has the meaning set forth in Section 10.4.
1.110    “Second Product” means the [***].
1.111     “[***]” means [***] in subject matter consisting of: (a) [***], (b)
[***], (c) [***], (d) [***], (e) [***], or (f) any combination thereof.
1.112     “Software” means software source code, object code, and any associated
technical documentation, including, if applicable, the associated graphical
interface, images, design materials, and schema design.
1.113    “Specifications” means, with respect to a Product or component, written
functional, performance, form and configuration specifications, cost objectives
and technical designs, and proposed indications for use, of or for such Product
or component that are consistent with the technological capabilities of such
Product or component and are intended to support the market requirements for
such Product, together with the acceptance criteria for such Product or
component, [***].
1.114    “Standalone Product Limitation” has the meaning set forth in Section
7.1.2(b).




13    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






1.115    “Statement of Work” means a writing executed by the Parties that sets
forth the services to be rendered by Verily and any terms and conditions related
to such services.
1.116    “Stock Purchase Agreement” has the meaning set forth in Section 8.6.
1.117    “Suppliers” has the meaning set forth in Section 7.6.1(a).
1.118    “Supply Agreements” has the meaning set forth in Section 7.6.1(a).
1.119    “Technical Lead” has the meaning set forth in Section 2.1.4.
1.120    “Term” has the meaning set forth in Section 12.1.
1.121    “Territory” means [***].
1.122    “Third Party” means any Person other than DexCom, Verily or their
respective Affiliates.
1.123    “Third Party Claim” has the meaning set forth in Section 11.4.1.
1.124    “Third Product” means the [***], if any, developed pursuant to Section
3.1.1, as such [***] may be updated or upgraded. For the avoidance of doubt, all
references to Third Product in this Agreement, except for the restrictive
covenant set forth in Section 3.1.1, shall apply if and only if DexCom elects to
proceed with Third Product development as set forth in Section 3.1.1 and shall
otherwise have no effect in this Agreement.
1.125    “Third Product Negotiation Period” has the meaning set forth in Section
3.1.1.
1.126    “Third Product Supplement” has the meaning set forth in Section 3.1.1.
1.127    “Total Product Revenue” means total net revenue attributable to the
sale by DexCom and/or its Affiliates of the First Product, Second Product, Third
Product, and/or any Alternative Product, as calculated in accordance with GAAP,
consistent with DexCom’s revenue disclosed in DexCom’s financial statements
filed with the SEC in its periodic (quarterly and annual) reports. If a Product
(or Alternative Product) is Commercialized, directly or indirectly, in a manner
that is combined or integrated with any product or service that is not a Product
(“Combination




14    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






Product”), the portion of the total net revenue attributable to the Product (or
Alternative Product) shall be calculated by [***].
1.128     “Trademark” means any trademark, trade name, service mark, service
name, brand, domain name, trade dress, logo, slogan or other indicia of origin
or ownership, including registrations and applications therefor and the goodwill
and activities associated with each of the foregoing.
1.129    “Upfront Payment Amount” has the meaning set forth in Section 8.1.
1.130    “Upfront Shares” has the meaning set forth in Section 8.1.
1.131    “Verily” has the meaning set forth in the Preamble.
1.132    “Verily Background IP” means any and all IP (other than Collaboration
IP) Controlled by Verily and/or its Affiliates as of the Effective Date and/or
at any time during the Term.
1.133    “Verily [***]” has the meaning set forth in Section 4.3.
1.134    “Verily Collaboration IP” means Verily Software IP and Verily Retained
Know-How.
1.135    “Verily Delay” has the meaning set forth in Section 3.1.2.
1.136    “Verily Deliverable” has the meaning set forth in Section 11.4.1.
1.137    “Verily Development Services” means [***] to support the [***].
1.138    “Verily Indemnitees” has the meaning set forth in Section 11.4.3.
1.139    “Verily Infrastructure Services” means [***].
1.140     “Verily IP” means, collectively, (i) Verily Collaboration IP, (ii)
Verily Licensed Patents, and (iii) Verily Know-How.




15    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






1.141    “Verily Know-How” means any and all Know-How (a) incorporated by Verily
into the First Product, Second Product, Third Product and/or any Additional
Product or (b) otherwise used by Verily for its performance of [***].
1.142     “Verily Licensed Patents” means (a) (i) the [***], (ii) any Patents
that are entitled to claim priority to the foregoing Patents, and (iii) any
Patents hereafter issuing on any of the Patents described in clause (i) or (ii)
above, (b) [***], and/or (c) any other Patents that are Controlled by Verily
(and/or its Affiliates) as of the Effective Date and/or at any time between the
Effective Date and the end of the Term (excluding any Patents that are Verily
Software IP), which Patents under (c) claim or cover the First Product, Second
Product, Third Product and/or any Additional Product.
1.143    “[***]” means the Patents listed in Exhibit 1.143.
1.144    “[***]” means the Patents listed in Exhibit 1.144.
1.145    “Verily Milestone Shares” has the meaning set forth in Section 8.2.1.
1.146    “Verily Platform” means the [***] platform developed by or on behalf of
[***], which platform (a) [***] and (b) [***].
1.147    “Verily Programs” means Verily’s programs for [***].
1.148    “Verily Program Notice” has the meaning set forth in Section 4.2.
1.149    “Verily Program [***]” has the meaning set forth in Section 4.2.
1.150    “Verily Retained Know-How” has the meaning set forth in Section 9.1.4.
1.151    “Verily Services” means, collectively, the [***].
1.152    “Verily Software IP” means [***].
1.153    “Verily Trademarks” means the Trademarks set forth on Exhibit 1.153 or
such replacements therefor as may be designated by Verily from time to time.
1.154    “Verily Upfront Shares” has the meaning set forth in Section 8.1.




16    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






1.155    “VWAP” means, with respect to a publicly traded stock and a specified
end date, the volume weighted average trading price of such stock during a
period of fifteen (15) consecutive trading days ending on the specified end
date, calculated utilizing “VWAP” in the Bloomberg function VAP.
1.156    Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections or Exhibits mean the particular
Articles, Sections or Exhibits to this Agreement and references to this
Agreement include all Exhibits hereto. Unless context otherwise clearly
requires, whenever used in this Agreement: (a) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation;” (b) the word “day” or “year” means a calendar day or year
unless otherwise specified; (c) the word “notice” means notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other communications contemplated under this Agreement; (d) the
words “hereof,” “herein,” “hereby” and derivative or similar words refer to this
Agreement (including any Exhibits); (e) the word “or” shall be construed as the
inclusive meaning identified with the phrase “and/or;” (f) provisions that
require that a Party, the Parties or the Executive Sponsors “agree,” “consent”
or “approve” or the like shall require that such agreement, consent or approval
be specific and in writing, whether by written agreement, letter, approved
minutes or otherwise; (g) words of any gender include the other gender; (h)
words using the singular or plural number also include the plural or singular
number, respectively; (i) references to any specific law, rule or regulation, or
article, section or other division thereof, shall be deemed to include the
then-current amendments thereto or any replacement law, rule or regulation
thereof; and (j) neither Party nor its Affiliates shall be deemed to be acting
“on behalf of” or “under authority of” the other Party hereunder. This Agreement
has been prepared jointly and shall not be strictly construed against either
Party. Ambiguities, if any, in this Agreement shall not be construed against any
Party, irrespective of which Party may be deemed to have authored the ambiguous
provision.
Article 2.
GOVERNANCE
2.1    Executive Sponsors. The Parties will each appoint an individual to act as
executive sponsor for that Party (each, an “Executive Sponsor”). The Executive
Sponsors shall provide




17    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






oversight with respect to the Development of the Products and the Parties’
respective activities to be conducted under this Agreement. The initial
Executive Sponsor for DexCom shall be [***] and for Verily shall be [***]. The
name and contact information for any replacement Executive Sponsor(s) chosen by
a Party in its sole discretion from time to time, shall be promptly provided to
the other Party in writing.
2.1.1    Meetings. The Executive Sponsors will meet [***], and more or less
frequently as the Parties mutually deem appropriate, on such dates, and at such
places and times, as provided herein or as the Parties shall agree. Meetings of
the Executive Sponsors may occur [***]; provided, that at least [***] of the
Executive Sponsor meetings per calendar year shall be held in person. [***]. As
appropriate, other employee representatives of the Parties may attend meetings
of the Executive Sponsors as nonvoting observers, but no personnel of a Party’s
Affiliates or of a Third Party may attend unless otherwise mutually agreed to by
the Parties. Each Party may also call for special meetings to resolve particular
matters requested by such Party.
2.1.2    Decision Making. Decisions of the Executive Sponsors shall be made
[***]. Each Party shall work in good faith to [***] and act in the general
spirit of cooperation (taking into consideration the scope of the Executive
Sponsors’ authority and the principles set forth in Sections 2.2.1 and 2.2.2)
and in no event shall either Party unreasonably withhold, condition or delay any
approval or other decision of the Executive Sponsors. Except as set forth in
Section 3.3, in the event that the Executive Sponsors fail [***] with respect to
a particular matter within its authority, then either Party may, by notice to
the other Party, have such matter referred to [***] for resolution by good faith
discussions for a period of at least fifteen (15) Business Days. In the event
that [***] are unable to reach agreement with respect to such matter within such
fifteen (15) Business Days, then the dispute shall be resolved pursuant to
Article 13, provided that each Party shall retain final decision-making
authority with respect to [***] (so long as in compliance with this Agreement).
2.1.3    Alliance Managers. Each Party shall appoint an Alliance Manager, who
will serve as a primary point of contact between the Parties, and who shall be
responsible for communicating the status of activities under this Agreement to
its Executive Sponsor and to the other Party’s Alliance Manager. The initial
Alliance Manager for DexCom shall be [***] and for Verily shall be [***]. The
Alliance Managers shall be the primary point of contact for the Parties with
respect to the activities to be conducted under this Agreement. The name and
contact




18    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






information for the Alliance Managers, as well as any replacement(s) chosen by
either Party in their sole discretion from time to time, shall be promptly
provided to the other Party in writing.
2.1.4    Technical Leads. The Parties will each appoint an individual to act as
a technical lead for that Party (each, a “Technical Lead”). The initial
Technical Lead for DexCom shall be [***], and for Verily shall be [***] and
[***]. The name and contact information for the Technical Leads, as well as any
replacement(s) chosen by either Party in their sole discretion from time to
time, shall be promptly provided to the other Party in writing. The Technical
Leads shall be responsible for (i) communicating on day-to-day implementation
[***] with the other Technical Lead, and (ii) proposing updates or amendments
[***] to the Executive Sponsors in accordance with Section 3.3.
2.2    Authority.
2.2.1    General. Notwithstanding the appointment of the Executive Sponsors,
each Party shall retain the rights, powers and discretion granted to it
hereunder, and the Executive Sponsors shall not be delegated or vested with
rights, powers or discretion unless such delegation or vesting is expressly
provided herein, or the Parties expressly so agree in writing. The Executive
Sponsors shall not have the power to (i) amend, modify or waive compliance with
this Agreement, (ii) to determine whether or not a Party has met its diligence
or other obligations under the Agreement, or (iii) to determine whether or not a
breach of this Agreement has occurred, and no decision of the Executive Sponsors
shall be in contravention of any terms and conditions of this Agreement.
2.2.2    Guiding Principles. The Executive Sponsors shall perform their
responsibilities under this Agreement based on the principles of prompt and
diligent Development and Commercialization of Future Products in [***]
throughout the Territory, consistent with Commercially Reasonable Efforts.
2.3    Day-to-Day Responsibilities.
2.3.1    Each Party shall: (a) be responsible for its day-to-day activities
hereunder, provided that such activities are consistent with the express terms
of this Agreement or the decisions of the Executive Sponsors within the scope of
their authority specified herein; and (b) keep the other Party informed as to
the progress of such activities as reasonably requested by the other Party




19    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






and as otherwise determined by the Executive Sponsors. Without limiting the
foregoing, (i) the Executive Sponsor of each Party shall promptly notify the
Executive Sponsor of the other Party after becoming aware of circumstances that
are reasonably likely to result in a delay in achieving a Product Deadline,
achieving Phase Gate IV, or providing a Verily Service (as the case may be);
[***].
2.3.2    The Parties’ Technical Leads shall discuss use of Third Party Software
or Software developed [***] (“Outside Software”) as proposed to be incorporated
into or relied on by any Assigned Software, in advance of delivery of such
Assigned Software. If such use of Outside Software adversely impacts DexCom’s IP
rights in such Assigned Software or the licensing terms for such Outside
Software would impose restrictions or obligations on DexCom as a result of such
use, then Verily will not use such Outside Software in or with the Assigned
Software without first obtaining approval from DexCom, such approval not to be
unreasonably withheld. For clarity, DexCom’s approval of a whitelisted open
source license constitutes an approval of the use of any Outside Software under
such whitelisted open source license for purposes of the foregoing.


Article 3.
DEVELOPMENT; DILIGENCE
3.1    General. Subject to oversight and review of the Executive Sponsors,
Verily and DexCom shall conduct a program to Develop the Second Product and, at
DexCom’s option in accordance with Section 3.1.1, the Third Product, in each
case, on a collaborative basis and in accordance with the [***] (the “[***]”).
Each Party shall use [***]. In addition, Verily shall, at its own cost, use
[***], until Verily’s Development Completion of such Verily Services or the end
date specified for such Verily Services [***], whichever is earlier. In
accordance with Section 8.11, each Party will bear its own costs in performing
its obligations [***] except as otherwise expressly provided herein or otherwise
agreed by the Parties. Notwithstanding anything to the contrary in this
Agreement, as of the Effective Date, neither Party shall have any Development,
Commercialization, support, manufacturing, or other performance obligations with
respect to the First Product or otherwise [***].




20    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






3.1.1    Third Product. Commencing on the Effective Date, DexCom shall cooperate
with Verily in good faith, and shall make its personnel available for discussion
with Verily upon Verily’s reasonable request, for purposes of evaluating and
drafting Third Product requirements. [***]. The Parties shall [***]. Product
deadlines in the Third Product Supplement shall be deemed Product Deadlines
under this Agreement. Notwithstanding the foregoing, the Parties acknowledge and
agree that (i) [***], (ii) [***]. In the event the Parties [***].
3.2    [***]. The Development of the Future Products shall be carried out in
accordance [***], which may be updated or amended as set forth in Section 3.3.
3.2.1    Content [***]. The [***] will set forth the Development activities to
be undertaken by each Party with respect to the Future Products, including: (1)
up to date Specifications for the Second Product and, if applicable, Third
Product or any Additional Product, (2) each Party’s Product Development
Obligations, (3) the Verily Services, (4) the acceptance criteria for the
deliverables contemplated in the [***] and the Verily Services, and (5) the
party responsible for performing each obligation and the deadline for such
performance, consistent with the Product Development Deadlines. [***] will
include the [***]. [***] will at all times contain terms that reflect the use of
Commercially Reasonable Efforts to Develop the Second Product and, if
applicable, Third Product or any Additional Product, provide the Verily Services
and obtain Marketing Approval for the Second Product and, if applicable, Third
Product or any Additional Product, in a timely manner; provided that no action
shall be required to be taken with respect to the Third Product or any
Additional Product unless the Parties agree on a final Third Product Supplement
in accordance with Section 3.1.1, or such Additional Product in accordance with
Section 4.4, as applicable.
3.3    Updates or Amendments [***] shall be reviewed by the Executive Sponsors
on a quarterly basis (or more frequently if appropriate). The Technical Leads
shall be responsible for proposing updates and/or amendments [***] for approval.
The Executive Sponsors shall propose that their respective Party approve [***],
which will become effective and supersede [***] as of the date of such written
approval signed by authorized signatories of the Parties. In the event of a
disagreement regarding a proposed update or amendment [***] that (a) cannot be
resolved by the Executive Sponsors, and (b) will result in a delay (or is
reasonably likely to result in a delay) of [***] or more in any material aspect
[***], the matter will be escalated to the Chief Executives. If




21    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






the Chief Executives are unable to reach an agreement to amend or update [***]
within thirty (30) days, [***]
3.4    Verily Services. Verily will provide to DexCom the [***], in each case
[***], in accordance with this Agreement [***]. As part of the Verily Services,
Verily will provide to DexCom [***], provided however, that, except for [***],
Verily shall not be obligated to provide such assistance with respect to [***]
Competing Programs. For the avoidance of doubt, [***] Verily Services do not
include services in connection with [***]; if the Parties wish to contract for
such services, the Parties will do so, subject to mutual agreement, in a
separate agreement or Statement of Work.
3.5    Verily Additional Services. Upon DexCom’s request in each case, the
Parties will discuss in good faith entering into one or more Statement(s) of
Work for the provision by Verily of services (other than the Verily Services)
[***]. Each such Statement of Work shall describe, among other things, Verily’s
responsibilities, deliverables, and timelines, rights and obligations with
respect to the services, as well as commercially reasonable fees payable by
DexCom. Neither Party shall have any obligation to enter into such Statement of
Work, and the terms discussed by the Parties shall not be binding unless set
forth in a writing signed by both Parties.
3.6    DexCom Cooperation. At Verily’s request, DexCom will promptly provide
Verily with access and any licenses to any DexCom Software as reasonably
necessary (a) to provide the Verily Services, (b) to facilitate interoperation
of the Products with the Verily Platform, and (c) to fulfill Verily obligations
[***], provided that Verily agrees not to use, copy or distribute DexCom
Software, or disclose DexCom Software or related DexCom IP to Third Parties
except as approved by DexCom in writing.
3.7    Resource Commitments. In conducting the activities assigned to it under
the [***], each Party agrees to use scientific, technical and other personnel
who are sufficiently qualified and have the requisite skills to perform such
activities.




22    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






3.8    Product Deadlines.
3.8.1    DexCom Diligence Obligations. Without limiting DexCom’s obligations
under this Agreement, DexCom shall use Commercially Reasonable Efforts to
achieve the Product Deadlines and perform its obligations [***] and [***];
provided that if DexCom fails to achieve a Product Deadline within the timeframe
specified due to any causes such as unforeseen technical delays, regulatory or
clinical process or delays, or delays caused by Verily’s failure to perform the
Verily Services or Verily’s failure to perform its obligations [***] or the
Commercialization Plan, in each case to the extent beyond the reasonable control
of DexCom, and despite DexCom’s Commercially Reasonable Efforts to achieve such
Product Deadline, then DexCom shall not be deemed in default or breach of this
Section 3.8.1 on account of such failure to achieve the Product Deadline, and
the timeframe for achieving such Product Deadline will be extended by the time
of the delay reasonably attributable to the causes that were beyond the
reasonable control of DexCom. Subject to this Section 3.8.1, if there is a delay
in achieving a Product Deadline for which DexCom is responsible under this
Section 3.8.1 and such delay exceeds [***] beyond the later of (a) the
applicable Product Deadline and (b) the deadline mutually agreed upon by the
Executive Sponsors in a modification to [***] as set forth in Section 3.3 (a
“DexCom Delay”), DexCom will pay to Verily [***], which payment shall be made on
a quarterly basis, within thirty (30) days of the end of the applicable calendar
quarter. The Parties acknowledge and agree that the remedy set out in this
Section 3.8.1 shall be Verily’s sole and exclusive remedy for a DexCom Delay and
is a reasonable estimate of the damages suffered by Verily in the event of
DexCom’s failure to meet a Product Deadline, and is not intended to be, nor will
be construed as, a penalty.
3.8.2    Verily Diligence Obligations. Without limiting Verily’s obligations
under this Agreement, Verily shall use Commercially Reasonable Efforts to
achieve the Product Deadlines and perform its obligations under the [***],
including the Verily Services, and Commercialization Plan; provided that if
Verily fails to achieve a Product Deadline within the timeframe specified due to
any causes such as unforeseen technical delays, regulatory or clinical process
or delays, or delays caused by DexCom’s failure to perform its obligations under
the [***] or the Commercialization Plan, in each case to the extent beyond the
reasonable control of Verily, and despite Verily’s Commercially Reasonable
Efforts to achieve such Product Deadline, then Verily shall not be deemed in
default or breach of this Section 3.8.2 on account of such failure to achieve
the Product Deadline and the timeframe for achieving such Product Deadline will
be extended by the time of the delay




23    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






reasonably attributable to the causes that were beyond the reasonable control of
Verily. Subject to this Section 3.8.2, if there is a delay in achieving a
Product Deadline for which Verily is responsible under this Section 3.8.2 and
such delay exceeds [***] (a “Verily Delay”), Verily will pay to DexCom [***],
which payment shall be made on a quarterly basis, within thirty (30) days of the
end of the applicable calendar quarter. The Parties acknowledge and agree that
the remedies set out in this Section 3.8.2 (in addition to the adjustments to
the [***] in Section 1.9) are DexCom’s sole and exclusive remedies for a Verily
Delay, are a reasonable estimate of the damages suffered by DexCom in the event
of Verily’s failure to meet a Product Deadline, and are not intended to be, nor
will be construed as, a penalty. In addition, with respect to the Second
Product, in the event Verily fails to meet a Product Deadline by [***] or more
but less than [***], the Parties agree that if a Milestone Payment for the First
Marketing Approval becomes due, such Milestone Payment for the first Marketing
Approval of the Second Product shall be reduced by one divided by three hundred
sixty five (1/365th) of the total of such Milestone Payment for each day after
the [***] period following the expiration of such timeframe specified in the
[***] for such Verily Service. In the event Verily fails to meet a Product
Deadline by [***] or more, the Parties agree that DexCom shall not be obligated
to (i) pay Verily any Milestone Payment for the first Marketing Approval of the
Second Product, or (ii) Launch the Second Product.
3.8.3    Excused Delays. In order for a Party to be excused from its payment
obligations under Section 3.8.1 or 3.8.2 (as applicable) for a delay in
achieving a Product Deadline, such Party (after becoming aware of circumstances
likely to result in a delay in the performance of its obligations) must notify
the other Party’s Executive Sponsor and (i) propose, timely implement, and
adhere to a mitigation plan approved by the other Party in the exercise of its
reasonable discretion or (ii) provide reasonable substantiating evidence that
such delay was caused by the other Party or by a Force Majeure Event.
3.9    Acceptance Process.
3.9.1    Verily may, at any time, request DexCom’s acceptance that it has
achieved Development Completion with respect to any deliverable, Product, or
Verily Service, or any component thereof that is subject to a Product
Development Deadline (the “Completed Deliverables”) by providing written or
email notification to DexCom’s Technical Lead of such request (“Acceptance
Submission Notice”). Verily shall provide DexCom’s Technical Lead with




24    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






access to review and evaluate the Completed Deliverables. The Technical Leads
shall promptly review the Completed Deliverables and confer on whether the
Completed Deliverables meet the applicable Specifications [***], and shall, no
later than ten (10) calendar days after the date of the Acceptance Submission
Notice, make a single (unanimous) or separate (split) recommendation(s) to the
Executive Sponsors as to whether the Completed Deliverables should be accepted
and be deemed to have achieved Development Completion.
3.9.2    If the Technical Leads unanimously agree to reject the Completed
Deliverables, then the Presenting Party may rescind such Acceptance Submission
Notice and resubmit such Completed Deliverable using the process set forth in
Section 3.9.1.
3.9.3    If the Technical Leads make a single (unanimous) recommendation that a
Party has achieved such Development Completion with respect to such Completed
Deliverable, then, no later than twenty (20) calendar days after the date of the
Acceptance Submission Notice, the Executive Sponsors shall review the
recommendation(s) of the Technical Leads and determine whether to accept the
Completed Deliverables as meeting the Specifications or reject the Completed
Deliverables as not meeting the Specifications, which acceptance or rejection
shall be made by a unanimous decision of the Executive Sponsors. If the
Executive Sponsors unanimously agree to accept a Completed Deliverable, then
Verily will be deemed to have achieved Development Completion with respect to
such Completed Deliverable. If the Executive Sponsors unanimously agree to
reject a Completed Deliverable, then the Completed Deliverable shall be referred
back to the Technical Leads for review and remediation, and Verily may resubmit
such Completed Deliverable using the process set forth in Section 3.9.1.
3.9.4    If the Technical Leads make a separate (split) recommendation regarding
whether Verily has achieved Development Completion with respect to such
Completed Deliverable, then, no later than twenty (20) calendar days after the
date of the Acceptance Submission Notice, the Executive Sponsors shall review
the recommendation(s) of the Technical Leads and attempt to resolve the
differences in the recommendations. If the Executive Sponsors are unable to
reach a unanimous decision in such time, then the matter shall be referred to
the Chief Executives of DexCom and Verily for resolution by good faith
discussions for a period of at least fifteen (15) Business Days. In the event
that the Chief Executives are unable to reach agreement with respect to such
matter within such fifteen (15) Business Days, then the dispute shall be
resolved pursuant to Article




25    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






13, provided that each Party shall retain final decision-making authority with
respect to the implementation of its own responsibilities under the [***] (so
long as in compliance with this Agreement).
3.10    Reporting. Without limiting any other provisions of this Agreement, each
Party shall keep the other reasonably informed through the Executive Sponsors as
to the progress of its activities [***] or otherwise under this Article 3 and
provide such reports and information with respect thereto as designated by the
Executive Sponsors or as may be reasonably requested by the other Party. Also,
each Party shall promptly notify the other Party if it anticipates, or there
are, material deviations from the [***] and shall discuss in good faith, and
keep such other Party reasonably informed, as to any corrective actions that it
intends to take, or is taking, to address such deviations.
Article 4.
SUPPLY; ADDITIONAL PRODUCTS; PROGRAMS
4.1    Amended and Restated Supply Agreement. In order to enable DexCom to
become the preferred provider of [***] to Onduo, the Existing Distribution
Agreement will be amended and restated in its entirety by DexCom and Onduo
concurrently with the execution of this Agreement.
4.2    Supply ROFN. The Parties acknowledge and agree that Verily, whether by
itself or in collaboration with others, is, or may be, working to develop one or
more Verily Programs. During the Term, if Verily, whether by itself or in
collaboration with others, Develops a Verily Program [***], Verily shall provide
notice to DexCom of such Verily Program (“Verily Program Notice”), and DexCom
shall have a first right of negotiation, as set forth in this Section 4.2, to be
the preferred supplier [***].  Such right of first negotiation shall be
exercisable by DexCom by notice given to Verily within [***] of the date of the
Verily Program Notice.  In the event that DexCom exercises its right of first
negotiation pursuant to this Section 4.2, the Parties shall promptly begin to
negotiate in good faith on an exclusive basis with respect to the foregoing. If
the Parties are unable to reach such agreement within [***] following DexCom’s
receipt of the Verily Program Notice, Verily shall not be prevented by this
Section 4.2 or Section 7.5 from purchasing the applicable [***] from a Third
Party, provided that in no event shall Verily, for [***] from the earlier of
DexCom’s decision to pass on the preferred supplier opportunity and the
expiration of such [***], enter into any




26    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






agreement with such Third Party on terms that are more favorable to the Third
Party than those last offered to DexCom.
4.3    Additional Products ROFN. During the Term, if Verily desires to Develop
any [***] other than the First Product, Second Product, and Third Product),
then, before commencing [***], Verily shall notify DexCom in writing and shall
include with such notice [***] which shall set forth the Parties’ respective
roles and responsibilities with respect to the Development of such [***]
(“Proposed Additional Product Supplement”).  Thereafter, the Parties shall have
[***] following the receipt of the Proposed Additional Product Supplement to
negotiate, in good faith, a final Additional Product Supplement for the
development of such [***] (the “Final Additional Product Supplement”) and, upon
the Parties’ mutual written agreement on the Final Additional Product
Supplement, the [***] subject to the Final Additional Product Supplement shall
become an Additional Product [***].  Notwithstanding the foregoing, the Parties
acknowledge and agree that (i) neither Party shall be obligated to assume any of
the costs and expenses of the Development and Commercialization of any
Additional Product, and (ii) the Development and Commercialization of the Second
Product and, if applicable, Third Product, shall be the initial priority of the
Collaboration, and the Development and Commercialization of any Additional
Product shall not materially impact the Product Deadlines for the Second Product
and, if applicable, Third Product, unless revised Product Deadlines for such
Products are mutually agreed upon by the Parties.  If the Parties are unable to
reach written agreement on the Final Additional Product Supplement within [***]
following DexCom’s receipt of the Proposed Additional Product Supplement, Verily
shall not be prevented by this Section 4.3 or Section 7.5 from independently
developing the [***] that was the subject of the Final Additional Product
Supplement (“[***]”), provided, however, that (a) as between the Products and
[***], the Development and Commercialization of the Products shall continue to
be Verily’s priority, and the development and commercialization, if any, of the
[***] shall in no event impact the Product Deadlines for the Products, and (b)
in no event shall Verily be granted or otherwise have any right to exploit any
IP owned or Controlled by DexCom or its Affiliates or exclusively licensed to
DexCom hereunder (other than the Verily Licensed Patents), or use any of
DexCom’s Confidential Information, whether to develop, manufacture and/or
commercialize the [***] or otherwise.
4.4    Preferred Provider [***]. Verily will use [***] to facilitate discussions
with Alphabet to enable DexCom to become the preferred provider of [***].




27    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






Article 5.
COMMERCIALIZATION
5.1    General. Subject to the terms and conditions of this Agreement and the
oversight of the Executive Sponsors, as between the Parties, DexCom shall have
the exclusive right to Commercialize the Products in [***] in the Territory.
DexCom shall, [***] be responsible for all Commercialization efforts for the
Products in the Exclusive CGM Field in the Territory, including the [***] to
support such Commercialization, in accordance with the Commercialization Plan.
Verily shall, [***] use Commercially Reasonable Efforts to assist with DexCom’s
[***]; provided that Verily shall have the right to approve or reject in writing
any such assistance that exceeds a de minimis effort or contribution.
5.2    Commercialization Plans. The Commercialization of each Future Product
will be carried out in accordance with a Commercialization Plan. Each such
Commercialization Plan will set forth: (1) the timing for Launch of the
applicable Products consistent with the Product Launch Deadlines, (2) the
obligations required for the Commercialization of the applicable Products, and
(3) the Party responsible for performing each obligation.
5.2.1    Second Product. DexCom shall propose and submit to the Executive
Sponsors an initial Commercialization Plan for the Second Product at least nine
(9) months prior to the Product Deadline for Launch of such Product in the
United States.
5.2.2    Third Product and Additional Products. At least nine (9) months in
advance of the Launch of the Third Product and each Additional Product, DexCom
shall propose and submit to the Executive Sponsors an initial Commercialization
Plan for such Product in the Territory.
5.2.3    Updates. Until such time as DexCom has paid to Verily all of the
Milestone Payments set forth in Section 8.2.1, each Commercialization Plan will
be updated at least annually. DexCom shall provide each Commercialization Plan
and any material modification or addition thereto to the Executive Sponsors for
its review and comment. The Parties acknowledge that the comments of the
Executive Sponsors with respect to any Commercialization Plan and any material
modification or addition thereto are [***] with respect thereto. For the
avoidance of doubt, the Commercialization Plan and any updates thereto shall not
amend or modify the terms of this Agreement.




28    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






5.3    Diligence Obligations. DexCom shall use Commercially Reasonable Efforts
to: (a) Launch each Product by the applicable Product Launch Deadlines and (b)
Commercialize Products so as to achieve each of the Milestone Events set forth
in Section 8.2.1.
5.4    Trademarks.
5.4.1    Ownership of Marks. DexCom will be responsible for the selection,
registration, maintenance and defense of, and will solely own all right, title
and interest in, all Trademarks (except the Verily Trademarks) for use in
connection with the Commercialization of the Products, as well as all expenses
associated therewith.
5.4.2    Branding of Products. DexCom will have the right to implement a
branding strategy for the Products, as outlined in the Commercialization Plan;
provided, however, that if requested by Verily, and to the extent allowed by the
applicable Regulatory Authority, DexCom will include on all labels, packaging,
inserts and promotional materials for each Product a designation that each
Product incorporates Verily technology, provided that such designation may be
subordinate to any Trademark selected by DexCom for a Product and any Trademark
used by DexCom; provided that size and placement of the designation shall be
consistent with DexCom’s practices with respect to other Third Party Trademarks.
Such designation will include at least one of the Verily Trademarks as agreed by
the Parties.
5.4.3    Use of Verily Trademarks. In advance of each separate use of a Verily
Trademark for a Product, DexCom shall notify Verily in writing and obtain
Verily’ prior written approval on the final selection, placement, look and feel
of the Verily Trademark. DexCom recognizes the reputation of Verily as a
provider of high quality products and services and agrees to continue to
maintain, and to require its sublicensees to continue to maintain, the same high
standard of quality for the Commercialization of the Products. DexCom will not,
without Verily’s prior written consent, use any other Trademarks of Verily, or
Trademarks confusingly similar thereto, in connection with its marketing or
promotion of the Products. DexCom acknowledges that it obtains no ownership
interest in, or to, the Verily Trademarks under this Agreement. DexCom will at
any time, whether during or after the Term, execute any documents that are
reasonably required by Verily to confirm Verily’s ownership of the Verily
Trademarks. DexCom agrees that it will do nothing inconsistent with Verily’s
ownership of the Verily Trademarks.




29    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






5.5    Reporting. Without limiting any other provisions of this Agreement, until
such time as DexCom has paid to Verily all of the Milestone Payments set forth
in Section 8.2.1, DexCom shall keep Verily reasonably informed through the
Executive Sponsors as to the progress of its activities with respect to the
Commercialization of Products or otherwise under this Article 5 and provide
Product sales forecasts, Total Product Revenue estimates, and such other reports
and information with respect to Commercialization of Products as designated by
the Executive Sponsors or as may be reasonably requested by Verily, except as
prohibited by Law.
Article 6.
REGULATORY MATTERS
6.1    General. As between the Parties, [***] shall, [***], be the manufacturer
of record with respect thereto and take the lead and be responsible for (in each
case with respect to Products): (a) conducting any clinical trials or clinical
studies required for any Regulatory Filings and/or Regulatory Approvals; (b)
filing, obtaining and maintaining Regulatory Filings and Regulatory Approvals
for Development, Manufacture and Commercialization of the Products in the
Territory; (c) communicating with Regulatory Authorities; (d) preparing and
submitting supplements, communications, annual reports, Adverse Event reports,
manufacturing changes, supplier designations and all other Regulatory Filings;
and (e) all costs and expenses associated with the foregoing, except to the
extent otherwise provided herein, and provided that [***] shall, at its own
cost, provide to [***] any documentation or other assistance reasonably required
to support the foregoing activities [***]. [***] will keep [***] or its designee
reasonably informed regarding the status and progress of such activity,
including (i) providing [***] or its designee with advance notice of all
meetings scheduled with a Regulatory Authority involving a Regulatory Filing;
and (ii) providing [***] a copy of each Regulatory Approval for each Product.
6.2    Safety Reporting. With respect to any Adverse Event, any safety
monitoring and any obligation to report to any Regulatory Authority relating to
any safety issue with respect to Products or any component thereof, [***] shall
be responsible for, and shall establish (subject to the oversight and comment of
the Executive Sponsors as described below) operating procedures to report to the
appropriate Regulatory Authority(ies), all such matters in accordance with
applicable Law. Such activities and operating procedures by [***] shall include
any measures necessary for [***] to fully comply with such Laws and, if
necessary, allow [***] to comply with its requirements for Adverse




30    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






Event reporting under applicable Laws. Such activities and operating procedures,
and any material revisions to them, shall be provided to the Executive Sponsors
for review and comment. To the extent requested by [***], [***] shall provide
[***] any information or regular updates on Adverse Events, safety monitoring
and/or any interaction with Regulatory Authorities relating to safety issues
with respect to the Products or any component thereof.
6.3    Quality Agreement. The Parties will enter into a mutually agreed-upon
Quality Agreement in connection with the Commercialization Plan.
Article 7.
LICENSES AND EXCLUSIVITY
7.1    Licenses to DexCom.
7.1.1    License to Verily Collaboration IP.
(a)    As of the Original Effective Date, Verily hereby grants to DexCom, [***]
under any Verily Collaboration IP and Verily’s interest in any Joint
Collaboration IP (in each case other than Verily Software IP) to (either by
itself or in collaboration with a Third Party) Develop, Manufacture and
Commercialize [***]. The Parties acknowledge and agree that the [***] nature of
the license granted under this Section 7.1.1(a) shall not be construed to limit
Verily’s or its Affiliates’ ability to develop, manufacture or commercialize
Software that [***].
(b)    As of the Original Effective Date, Verily hereby grants to DexCom, a
[***] license under any Verily Software IP to (either by itself or in
collaboration with a Third Party) Develop, Manufacture and Commercialize [***];
provided that DexCom may not use any Software covered by Verily Software IP,
which Software was delivered to DexCom by Verily [***] (or which constitutes a
derivative work of the foregoing Software), to co-develop, co-brand or
white-label with a Third Party a Competing Program.
(c)    Verily hereby grants to DexCom, a [***] license under any Verily Software
IP covering or claiming the Assigned Software to use, reproduce, modify,
distribute, publicly display and publicly perform and otherwise exploit such
Assigned Software for any purpose.




31    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






7.1.2    Licenses to Verily Background IP and for [***].
(a)    As of the Original Effective Date, Verily hereby grants to DexCom, a
[***] license, under any Verily Background IP (other than the Verily Licensed
Patents) [***]. For the avoidance of doubt, any Verily Background IP that
covers, claims, is used in, or is used to make a [***] shall be deemed to be
“necessary” for purposes of the foregoing license.
(b)    As of the Original Effective Date, Verily hereby grants to DexCom, a
[***] license, under any Verily Licensed Patents and other Verily Background IP
and Verily Collaboration IP (including Verily Software IP) as necessary to
Develop, Manufacture, or Commercialize [***] for purposes of Developing,
Manufacturing and Commercializing [***], to the extent that such [***] is
commercialized (or, if not yet commercialized, designed) as part of a standalone
[***], regardless of whether (i) reimbursement is for the standalone [***] or
for a bundle of products or services offered by a Third Party that includes the
[***], or (ii) DexCom re-sells [***] (the “Standalone Product Limitation”). For
the avoidance of doubt, any Verily Background IP that covers, claims, is used
in, or is used to make [***] that is commercialized by DexCom as part of a
standalone [***] shall be deemed to be “necessary” for purposes of the foregoing
license. A “[***]” means a medical device, [***].
(c)    As of the Original Effective Date, Verily hereby grants to DexCom, a
[***] license, under any Verily Licensed Patents and other Verily Background IP
covering or claiming the Assigned Software, in each case to use, reproduce,
modify, distribute, publicly display and publicly perform and otherwise exploit
the Assigned Software for any purpose.
7.1.3    Sublicensing. The licenses contained in Sections 7.1.1(b) and (c) and
7.1.2(a), (b) and (c) shall be sublicensable (through multiple tiers) in
connection with the Development, Manufacturing and/or Commercialization of any
[***] (subject to the Standalone Product Limitation), and Assigned Software, as
applicable, provided that (i) material DexCom Background IP and/or [***] is
included in such sublicense, and (ii) DexCom retains a material involvement in
the Development, Manufacturing and/or Commercialization of such [***], as
applicable, which sublicense shall not be effective until DexCom delivers to
Verily an executed copy of any such sublicense agreement, provided that DexCom
may reasonably redact from any such sublicense agreement any confidential
information of DexCom or the applicable sublicensee,




32    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






and further provided that upon such delivery to Verily, the sublicense will be
deemed effective as of the date specified in the applicable sublicense
agreement. Delivery to Verily of a standard sublicense template used by DexCom
with multiple customers, resellers, or distributors in the ordinary course of
its business will be sufficient for purposes of the delivery condition set forth
in the preceding sentence. Without limiting the foregoing, the Parties will use
good faith efforts to implement shared procedures to limit the administrative
burdens associated with complying with the foregoing delivery obligation.
7.1.4    License to Verily Licensed Patents. As of the Original Effective Date,
Verily hereby grants to DexCom, an [***] license under the Verily Licensed
Patents to (either by itself or in collaboration with a Third Party) Develop,
Manufacture and Commercialize [***]. The Parties acknowledge and agree that the
[***] nature of the license granted under this Section 7.1.4 shall not be
construed to limit Verily’s or its Affiliates’ ability to develop, manufacture
or commercialize Software [***].
7.1.5    Covenant Not to Sue for DexCom [***]. For a period of [***] from the
Effective Date, Verily on behalf of itself and its Affiliates, covenants that
Verily and its Affiliates will not initiate or continue any judicial or
administrative proceeding (e.g., before the U.S. International Trade Commission)
anywhere in the world against DexCom, its Affiliates, or any of its or their
customers or direct distributors, based upon any claim that the manufacture,
use, sale, license, distribution, offer for sale, offer for license, import,
export, or other exploitation of a DexCom [***]constitutes infringement or
misappropriation (including direct, contributory or inducement of infringement)
of any [***] Controlled by Verily as necessary to manufacture, use, distribute,
sell, license, offer for sale, offer for license, import, export, or otherwise
exploit such DexCom [***]. For the avoidance of doubt, any such Patent rights or
Verily Know-How that covers, claims, or is used in or to make a DexCom [***]
shall be deemed to be “necessary” for purposes of the foregoing covenant.
“DexCom [***]” means [***] Commercialized by DexCom or (subject to Section
7.1.7) any of its Affiliates [***]. This covenant is personal to DexCom, not
transferable or assignable to a Third Party. If DexCom or its Affiliates,
customers, or direct distributors commences or participates in a legal
proceeding in the same or similar technical subject matter covered under this
covenant not to sue against Verily, its Affiliates, or Onduo LLC or its
Affiliates, then Verily may, at its sole discretion, suspend or




33    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






terminate the covenant not to sue provided under this Agreement upon providing
written notice to DexCom.


7.1.6    License to Verily Trademarks. Subject to Section 5.4.3, Verily hereby
grants to DexCom a [***] license to use the Verily Trademarks solely as provided
for under Section 5.4 in connection with the Commercialization of Products. The
ownership and all goodwill accruing to the Verily Trademarks arising directly
from use of the Verily Trademarks will vest in and inure to the benefit of
Verily.
7.1.7    DexCom Affiliates. DexCom shall have the right to exercise the licenses
granted under Sections 7.1.1, 7.1.2, and 7.1.4 through its Affiliates as of the
Effective Date, solely for as long as such entity remains an Affiliate of
DexCom, and DexCom shall remain responsible for the compliance of such Affiliate
with all terms of this Agreement. Furthermore, DexCom shall have the right to
exercise the licenses granted under Sections 7.1.1, 7.1.2 and 7.1.4 through its
future Affiliates in connection with restructuring or tax matters, subject to
Verily’s prior written consent, not to be unreasonably withheld, conditioned or
delayed. For clarity, DexCom’s ability to grant sublicenses to future Affiliates
under the licenses granted under Sections 7.1.1, 7.1.2 and 7.1.4 shall be
subject to the terms set forth therein and in Section 7.1.3 with respect to
Third Parties, excluding the condition set forth therein regarding delivery of
an executed copy of the sublicense agreement to Verily. Notwithstanding anything
to the contrary in this Agreement, the non-transferable licenses in Section
7.1.2 and Section 7.1.4 may not be transferred to a Third Party or Affiliate in
connection with a permitted assignment of this Agreement under Section 14.2
(unless such transfer is otherwise expressly authorized under the preceding
provisions of this Section 7.1.7).
7.2    Licenses to Verily.
7.2.1    License to Perform Obligations. Subject to the terms and conditions of
this Agreement, DexCom hereby grants to Verily a [***] license under any DexCom
IP, during the Term, solely to perform Verily’s service and development and
commercialization obligations to DexCom under the [***], Commercialization Plan,
and/or otherwise under this Agreement.
7.2.2    License to [***]. DexCom hereby grants to Verily a [***] license under
(i) any [***] jointly developed by the Parties or solely developed by Verily,
solely for use outside of




34    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






the [***] and (ii) any [***] solely developed by DexCom in subject matter
consisting of [***], in each case under (i) and (ii) solely for use [***].
7.3    No Other Rights. Each Party acknowledges that the rights and licenses
granted under this Article 7 and elsewhere in this Agreement are limited to the
scope expressly granted. Accordingly, except for the rights expressly granted
under this Agreement, no right, title, or interest of any nature whatsoever is
granted whether by implication, estoppel, reliance, or otherwise, by either
Party to the other Party. All rights with respect to Know-How, Patent,
Trademarks or other IP rights that are not specifically granted herein are
reserved to the owner thereof.
7.4    Other Licenses. No license to Collaboration IP owned by Verily shall be
granted by Verily or its Affiliates to [***] of the foregoing unless Verily (a)
[***], and (b) [***]. Notwithstanding the foregoing, any license granted by
[***], or any subsidiary of the foregoing under the Collaboration IP shall be
subject to the exclusive and non-exclusive rights granted by Verily to DexCom
pursuant to this Agreement and the foregoing shall not be construed to allow or
authorize any grant of a license under the Collaboration IP that is in conflict
with any such exclusive or non-exclusive license granted to DexCom.
7.5    [***]. During the Term, Verily and DexCom will collaborate on [***] on
the Development of the Products, and DexCom will have the [***], in each case
subject to Section 4.3 of this Agreement, and in accordance with the terms and
conditions of this Agreement. Subject to Section 4.3 of this Agreement, Verily
and its Affiliates shall not, during the Term, Develop, Manufacture or
Commercialize [***], except as necessary to fulfill its obligations under this
Agreement or to allow any [***]. Subject to Section 4.3, during the Term, Verily
and its Affiliates shall not [***] except (i) solely to the extent necessary to
[***], and/or (ii) in an open source license accompanying distributable source
code (for each case (i) and (ii), solely with respect to communication software
and/or other similar software) hosted by or on behalf of Verily. For clarity,
[***] granted under this Section 7.5 shall not be construed [***], provided that
in no event shall [***].
7.6    [***] Supply.
7.6.1    Support for [***] Supply.




35    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






(a)    Verily will use Commercially Reasonable Efforts to enter into an
agreement with [***] (the “Suppliers”) (the two principal suppliers for [***])
on terms that would (a) allow DexCom, or a vendor identified by DexCom and
reasonably acceptable to Verily, to have [***] and (b) specify [***]. For
clarity, [***].
(b)    To facilitate manufacturing of [***], Verily will provide to DexCom
[***].


7.6.2    [***] Application Engineer Support Services. During development of the
[***], Verily will use Commercially Reasonable Efforts to provide reasonable and
customary application engineer support services relating to use of [***] in a
Future Product. This support will include providing updates to [***] as
necessary and in response inquiries from the DexCom technical team. This support
obligation does not include design changes, new features, or integrations [***].
7.6.3    Support for [***].


(a)    If DexCom reasonably believes that a Future Product unit has failed or
has been returned due to a defect in [***], then, upon DexCom’s reasonable
request and delivery of the defective [***] to Verily, Verily will use
Commercially Reasonable Efforts to [***].


(b)    Verily’s Technical Lead will notify DexCom’s Technical Lead of the
determination of any design or manufacturing defect in [***] pursuant to the
foregoing section (which notice may be provided by email). DexCom’s technical
lead shall notify Verily if DexCom wishes for Verily to present a Defect
Notification Plan (the date of such notice, the “Defect Notification Date”).


(c)    If such failure is determined to be due to a design defect, and DexCom
demonstrates with reasonably detailed, objective evidence that such design
defect is caused primarily by [***], then, notwithstanding DexCom’s prior
acceptance of such Deliverable pursuant to Section 3.9 of the Agreement, [***].
All other services, and any services [***], and any related capital
expenditures, will be subject to a separate Statement of Work negotiated between
the Parties.




36    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    








(d)    If, (a) by [***] Business Days after the Defect Notification Date, Verily
does not deliver to DexCom a plan for addressing a design defect, or (b) by
[***] days after the Defect Notification Date, the Parties are unable to reach
terms on which Verily will provide design modifications to address a design
defect in [***], then such matter shall be referred to the Executive Sponsors
for resolution. If the Executive Sponsors are unable to reach resolution on
commercially reasonable terms within [***] Business Days of such referral, then
Verily will, at DexCom’s request, provide the [***] to DexCom for purposes of
addressing design defects in [***]; provided, however, that the foregoing
obligation shall not apply if Verily offers commercially reasonable terms in
good faith and DexCom does not accept such terms.


(e)    On and after the third anniversary of Launch, Verily may, in lieu of
providing any support for design defects in [***] for a Future Product, provide
to DexCom (i) the [***].




7.6.4    Services After Completion of Verily’s Deliverables. After completion of
Verily’s Deliverables, any additional design or test changes requested by DexCom
will be negotiated under a Statement of Work on terms to be mutually agreed upon
by the Parties.


7.6.5    [***] Pricing.


(a)    Verily anticipates that if the Pricing Assumptions set forth below are
satisfied, then the [***] for the Second Product will be available under the
Supply Agreements at the following purchase prices (which prices reflect the
cost per unit excluding taxes, duties, shipping, and other fees) (the “Pricing
Expectations”):


(i)    For volume commitments greater than [***] units per year, the purchase
price under the Supply Agreements is expected to be [***] per unit;






37    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






(ii)    For volume commitments greater than [***] units per year and less than
[***] units per year, the purchase price under the Supply Agreements is expected
to be [***] per unit;


(iii)    No pricing commitment is provided for volume commitments below [***]
units per year.


(b)    If, notwithstanding satisfaction of the Pricing Assumptions, the actual
[***] cost upon completion of Phase Gate IV is higher than the Pricing
Expectations (based on [***] through the Phase Gate IV completion date and a
complete set of quoted supplier costs for a volume of [***]), then Verily shall
pay to DexCom a fee of [***], such fee not to exceed [***] in total.


(c)    If the actual [***] cost upon completion of Phase Gate IV is lower than
the Pricing Expectations (based on [***] through the Phase Gate IV completion
date and a complete set of quoted supplier costs for a volume of [***] units
purchased per year), then DexCom shall pay to Verily a fee of [***], such fee
not to exceed [***] in total.


(d)    The fees set forth in this Section 7.6.5 are the Parties sole and
exclusive remedies for any deviations from the Pricing Expectations.


Article 8.
PAYMENTS
8.1    Second Upfront Fee. The Parties acknowledge and agree that DexCom has
paid to Verily the upfront fee set forth in Section 8.1 of the Original
Agreement. Within ten (10) Business Days following the Antitrust Clearance Date,
in consideration of (a) Verily’s performance of its obligations under the
Development Plan, (b) the licenses granted to DexCom under Section 7.1, and (c)
the Parties’ agreement to amend and restate the Original Agreement, DexCom shall
pay a second upfront payment of $250 million (the “Upfront Payment Amount”), or,
at DexCom’s election, an equivalent number of shares of DexCom Common Stock as
determined by dividing the Upfront Payment Amount by the Initial VWAP (the
“Upfront Shares”). The Upfront Payment




38    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






Amount shall be paid as follows, at the direction of Verily: (1) $15 million (or
six percent (6%) of Upfront Shares, which shall be “Verily Upfront Shares”), to
Verily and (2) $235 million (or ninety four percent (94%) of Upfront Shares) to
Onduo and shall be issued pursuant to the Stock Purchase Agreement (as defined
below). The Upfront Payment Amount (or the Upfront Shares in lieu of the Upfront
Payment Amount, if applicable) shall be non-refundable and shall not be
creditable. The Parties acknowledge and agree that the $15 million paid to
Verily or Verily Upfront Shares issued directly to Verily under this Section 8.1
are attributable to a buyout of the First Product milestone described in Section
8.2.1 of the Original Agreement.
8.2    Milestone Payments.
8.2.1    Milestones. Subject to DexCom’s right to pay in cash pursuant to and
subject to the calculation methodology set forth in Section 8.2.2, DexCom shall
pay the DexCom Common Stock as set forth in the following table (each such
payment, a “Milestone Payment”) upon the first achievement of the corresponding
milestone event for the applicable Product (each such event, a “Milestone
Event”), it being understood that, at Verily’s direction, part of such Milestone
Payment shall be paid to Onduo, as set forth below:




39    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






Milestone Event
 
Milestone Payment
The earlier of (i) [***] or (ii) [***]
 
DexCom Common Stock equal to $100 million divided by the Initial VWAP (half
issued to Verily (the “Verily Milestone Shares”) half issued to Onduo)
 
 
 
First time Total Product Revenue exceeds [***]
 
DexCom Common Stock equal to $125 million divided by the Initial VWAP, issued to
Onduo
 
 
 
First time Total Product Revenue exceeds [***]
 
DexCom Common Stock equal to $50 million divided by the Initial VWAP, issued to
Onduo





The Parties acknowledge and agree that the Verily Milestone Shares issued
directly to Verily, or the equivalent amount in cash upon DexCom’s election to
pay in cash subject to the calculation methodology set forth in Section 8.2.2,
under this Section 8.2.1 are attributable to a milestone buyout of the Second
Product milestone described in Section 8.2.1 of the Original Agreement.
8.2.2    For clarity, it is understood that each Milestone Payment shall be
payable only once upon the first achievement of the applicable Milestone Event
and, if paid in DexCom Common Stock, shall be issued pursuant to the Stock
Purchase Agreement. At DexCom’s option, DexCom may pay cash to Verily and Onduo
in lieu of delivering any DexCom Common Stock required to be paid pursuant to
Section 8.2.1, which cash payment amount shall be the applicable number of
shares of DexCom Common Stock set forth in Section 8.2.1 multiplied by Milestone
Date VWAP for such Milestone Event.




40    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






8.2.3    Incentive Payment. With respect to the Second Product, if Verily
completes its Product Development Obligations, as determined by the Parties in
accordance with Section 3.9 at least [***] prior to Verily’s Product Development
Deadline (the “Incentive Milestone Event”), then Verily shall be entitled to
receive an incentive payment of [***]. The date on which Verily will be deemed
to have completed its Product Development Obligations will be the date on which
Verily last submitted for acceptance or approval (pursuant to Section 3.9) the
Product Development Obligations that were ultimately approved or accepted
pursuant to Section 3.9 without an intervening notice of rejection from DexCom.
8.2.4    Payment Terms. The Milestone Payments set forth in this Section 8.2
shall each be payable in, at DexCom’s sole election, cash or in shares of DexCom
Common Stock, and due to Verily or Onduo, as applicable, within thirty (30) days
of the achievement of the corresponding Milestone Event or completion of the
Product Development Obligations, as applicable, except to the extent set forth
in the Stock Purchase Agreement (as defined below).
8.2.5    Notice. DexCom agrees to promptly notify Verily of its achievement of
each Milestone Event.
8.3    No Royalties, Milestones or Other Amounts. Except for the amounts payable
to Verily by DexCom under Sections 8.1 and 8.2 above, no other amounts shall be
payable to Verily in connection with the First Product, Second Product, Third
Product, any Additional Product, or the Verily Services. For clarity, the
foregoing payments replace in their entirety any and all payment obligations of
DexCom under the Original Agreement, including any and all royalty and/or
milestone payments.
8.4    First Product Purchase. Verily agrees to purchase [***] units of First
Product [***], and prepay for that Product within 14 days after [***], where the
prices shall be no higher than [***].
8.5    Payment Terms. All cash payments due under this Agreement shall be made
by bank wire transfer in immediately available funds to an account designated by
the receiving Party. All payments hereunder shall be made in the legal currency
of the United States of America, and all references to “$” or “Dollars” shall
refer to United States dollars. Except as otherwise provided herein, all
payments due to a Party hereunder shall be due and payable within thirty (30)
days of




41    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






achievement of the applicable milestone event as set forth herein, subject to
receipt of a proper invoice from the other Party. If any withholding taxes,
levies or similar taxes is due with respect to such a payment, such amounts
shall be payable by the paying Party to the applicable taxing authority,
including any tax or withholding levied by a foreign taxing authority in respect
of the payment or accrual of any product fee. Each Party agrees to assist the
other Party as reasonably requested by the other Party in claiming exemption
from or otherwise reducing such deductions or withholdings under any taxation or
similar agreement or treaty from time to time in force.
8.6    Stock Purchase Agreement. DexCom shall issue any DexCom Common Stock to
be issued to Verily or Onduo as described in this Agreement pursuant to the
stock purchase agreement attached hereto as Exhibit 8.6 (the “Stock Purchase
Agreement”); provided that if DexCom is unable to deliver the shares under the
Stock Purchase Agreement in accordance with the terms of the Stock Purchase
Agreement, DexCom shall make the applicable payment in cash at the scheduled
time for such Closing (as defined in the Stock Purchase Agreement).
8.7    Reports. Until such time as DexCom has paid all of the Milestone Payments
set forth in Section 8.2.1, DexCom shall provide to Verily, within forty-five
(45) days of the end of each calendar quarter, a reasonably detailed report
setting forth worldwide Total Product Revenue broken down by Product and
territory, together with such substantiating information reasonably requested by
Verily for purposes of confirming the accuracy of the Total Product Revenue
calculation (which information may be redacted with respect to information
unrelated to the calculation of Total Product Revenue).
8.8    Inspection of Records. This Section 8.8 shall be in effect until such
time as DexCom has paid to Verily all of the Milestone Payments set forth in
Section 8.2.1. DexCom shall, and shall cause its Affiliates and Third Parties
acting on their behalf or under their authority, to keep full and accurate books
and records regarding the sales of the First Product, Second Product, Third
Product and any Additional Products and/or Alternative Product. DexCom shall
permit Verily, by independent qualified public accountants engaged by Verily and
reasonably acceptable to DexCom, to examine such books and records for the sole
purposes of verifying the accuracy of the reports provided pursuant to Section
8.7. Such examination may be conducted at any reasonable time, but not later
than three (3) years following the rendering of any corresponding reports,
accountings and payments pursuant to Section 8.7. Such inspections may be made
no more than once each calendar




42    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






year, at reasonable times and on reasonable prior written notice. The records
for any particular calendar quarter shall be subject to no more than one
inspection. The accountant shall be obligated to execute a reasonable
confidentiality agreement prior to commencing any such inspection. Any
inspection conducted under this Section 8.8 shall be at the expense of Verily,
unless such inspection reveals that a Milestone Event had been achieved and
DexCom did not provide the applicable notice to Verily pursuant to Section 8.2.5
in which case such inspection shall be at the expense of DexCom. Any
underpayment shall be paid within fifteen (15) Business Days with interest on
the underpayment at the rate specified in Section 8.9 from the date such payment
was originally due; and any overpayment may be credited against future payments
hereunder without interest or if there will be no future payments by DexCom,
then reimbursed within fifteen (15) Business Days. Any disputes arising under
this Section 8.8 regarding any discrepancy identified by the accountant shall be
subject to resolution under Article 13.
8.9    Late Payment. Any payments or portions thereof due hereunder which are
not paid when due shall bear interest at the rate of one and a half percent
(1.5%) per month from the payment due date until paid in full. This Section 8.9
shall in no way limit any other remedies available to either Party.
8.10    Currency Conversion. With respect to sales invoiced and received in a
currency other than U.S. Dollars, such sales shall be converted into the U.S.
Dollar equivalent in accordance with DexCom’s standard practices used in
preparing its audited financial statements for the applicable calendar quarter
and DexCom shall provide Verily the basis for such conversion.
8.11    Collaboration Costs. Except as otherwise expressly provided herein or
otherwise agreed by the Parties, each Party shall bear all of its own costs and
costs of any Third Party acting on its behalf in carrying out those activities
assigned to it under the Collaboration.
8.12    Stock Splits. The number of shares of DexCom Common Stock issuable
hereunder shall be adjusted for any stock dividend, stock split, combination of
shares, reorganization, recapitalization, reclassification or other similar
event with respect to DexCom Common Stock after the date of this Agreement.






43    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






Article 9.
INTELLECTUAL PROPERTY
9.1    Ownership.
9.1.1    DexCom Collaboration IP. As between the Parties, DexCom shall solely
own all right, title and interest to any and all:
(a)    Collaboration IP that is [***], whether developed solely by a Party or
jointly by the Parties. For purposes of clarity, DexCom shall own any [***] in
the First Product, Second Product, Third Product and/or any Additional Product
(in each case, whether such Products are Launched or not);
(b)    Collaboration IP that is copyright in or that is Assigned Software.
(c)    Collaboration IP that is DexCom Other Collaboration IP.
The foregoing under (a), (b) and (c), collectively, the “DexCom Collaboration
IP”.
Subject to Section 9.1.4, to the extent Verily and/or its Affiliates has or
acquires any right, title or interest (including any IP) in or to any DexCom
Collaboration IP, Verily shall assign, and does hereby assign to DexCom (and
shall cause its Affiliates to assign), any such right, title and/or interest
(including any IP).
9.1.2    Verily Collaboration IP. As between the Parties, Verily shall solely
own all right, title and interest to any and all Verily Collaboration IP.
9.1.3    Joint Collaboration IP. All right, title and interest to any and all
Joint Collaboration IP shall be jointly owned by DexCom and Verily. Each Party
shall assign, and does hereby assign to the other Party an undivided joint
interest in the Joint Collaboration IP. Subject to the licenses and other rights
or exclusivities granted to the other Party herein (including in Article 7), (i)
each Party reserves the right to use, practice or otherwise exploit its solely
owned Collaboration IP (DexCom Collaboration IP with respect to DexCom and
Verily Collaboration IP with respect to Verily) and the Joint Collaboration IP;
and (ii) neither Party shall have any obligation to account




44    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






to the other Party for profits, or to obtain any approval of the other Party to
license, assign, enforce (subject to Section 9.5) or otherwise exploit any Joint
Collaboration IP or intellectual property with respect thereto, by reason of
joint ownership thereof, and each Party hereby waives any right it may have
under the applicable Law of any jurisdiction to require any such approval or
accounting.
9.1.4    Retained Know-How. Notwithstanding Section 9.1.1, Verily shall have no
obligation to assign to DexCom any Know-How developed by Verily and included in
DexCom Collaboration IP, except to the extent such Know-How (i) consists of
subject matter that is patentable, copyrightable or otherwise registrable, or is
otherwise claimed or included in a Patent, copyright registration or other
statutory registration owned by DexCom under Section 9.1.1 (it being understood
that the IP assigned to DexCom under Section 9.1.1 includes the right to seek
patent, copyright or any other available statutory protection) or (ii) is
expressly identified as DexCom-owned Know-How in [***]. Any Know-How developed
by Verily and included in DexCom Collaboration IP, which Know-How is not
assigned to DexCom under this Section 9.1.4 (“Verily Retained Know-How”) shall
be deemed part of Verily Collaboration IP and, without limiting the foregoing,
shall be licensed to DexCom under Section 7.1.1(a) and 7.1.2(b) and subject to
use and disclosure restrictions in Section 11.2.
9.1.5    Each Party shall disclose under the coordination of the Executive
Sponsors to the other Party all Collaboration IP first conceived in the course
of its performance of the [***] (or in the course of the Parties’ activities
[***], to the extent not disclosed previously) or required for the other Party
to perform the activities assigned to it [***], and the Parties shall work in
good faith, together with their respective counsel, to jointly identify
respective lists of [***], Verily Software IP, or other Collaboration IP.
Notwithstanding anything to the contrary, DexCom will have no obligation to
share information with Verily regarding [***] and Verily will have no obligation
to share information with DexCom regarding patenting Verily Software IP. The
Parties will form a Patent Review Committee with equal representation. The
composition, rules, and roles of the Patent Review Committee shall be defined
under the Patent Committee Rules, which have been exchanged between the Parties
in as of the Effective Date can be amended by consensus of the Patent Review
Committee from time to time without amending this Agreement. If there is a
conflict between the Patent Committee Rules and the Agreement, the Agreement
shall govern. The representative(s) of each Party in the Patent Review Committee
will consult with each other on patent claiming strategy for the Collaboration
Patents in furtherance of [***].




45    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






9.1.6    The Parties acknowledge and agree that (i) DexCom has developed and
will continue to develop [***] other than the Products outside the scope of the
Collaboration, and (ii) to the extent DexCom uses in the Collaboration
components or other technology from such [***], in no event shall such
components or technology be deemed part of Joint Collaboration IP or licensed to
Verily other than as expressly set forth in Section 7.2.1.
9.2    Joint Research Agreement. The Parties hereby acknowledge that this
Agreement qualifies as a “joint research agreement” as defined in 35 U.S.C. §
100(h) and agree that the Parties will cooperate to take advantage of the “joint
research agreement” provisions of 35 U.S.C. § 102(c), including by the filing of
a terminal disclaimer as provided for in Manual of Patent Examining Procedure
Section 717.02(c), if reasonably prudent or necessary during the filing and/or
prosecution of a patent application that is subject to a license grant or
assignment under this Agreement.
9.3    Patent Prosecution.
9.3.1    Verily Patents. As between the Parties, Verily shall have the right to
control the Prosecution and Maintenance of the Verily Licensed Patents and Joint
Collaboration Patents with at least one Verily inventor using counsel of its
choice. Verily agrees to: (a) keep DexCom reasonably informed with respect to
such activities; and (b) consult in good faith with DexCom regarding such
matters, including notice prior to the abandonment of any claims thereof
covering the Products and in the [***]. If Verily does not want to Prosecute and
Maintain any of the Joint Collaboration Patents, then Verily shall give DexCom
sufficient notice (i.e. in order to avoid any adverse events such as missing a
filing deadline) and DexCom shall have the right to control the Prosecution and
Maintenance of such Joint Collaboration Patents.
9.3.2    DexCom Patents. As between the Parties, DexCom shall have the right to
control the Prosecution and Maintenance of the DexCom Collaboration Patents and
Joint Collaboration Patents without any Verily inventors using counsel of its
choice. DexCom agrees to: (i) keep Verily reasonably informed with respect to
such activities; and (ii) consult in good faith with Verily regarding such
matters, including notice prior the abandonment of any claims thereof covering
the Products.
9.3.3    Filing Notice.    Each Party agrees to give notice to the other Party
at least four weeks prior to filing of any new patent application that
constitutes Collaboration IP and highlight




46    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






any proposed inclusion of the other Party’s Confidential Information in such new
patent application. Such Party will consult with the other Party in good faith
to resolve any objections to inventorship (under applicable law) and/or content
of the patent application.
9.4    Defense of Third Party Infringement Claims. During the Term, if any
Product that is Commercialized by DexCom or its Affiliates becomes the subject
of a Third Party’s claim or assertion of infringement of a Patent relating to
the manufacture, use, sale, offer for sale or importation of such Product, the
Party first having notice of the claim or assertion shall promptly notify the
other Party, and the Parties shall promptly confer to consider the claim or
assertion and the appropriate course of action. Except as provided in Section
11.4, or by separate written agreement of the Parties, each Party shall have the
right to defend itself against a suit that names it as a defendant (the
“Defending Party”). Except as provided in Section 11.4, neither Party shall
enter into any settlement of any claim described in this Section 9.4 that
adversely affects the other Party’s rights or interests without such other
Party’s written consent, which consent shall not be unreasonably conditioned,
withheld or delayed. In any event, the other Party shall reasonably assist the
Defending Party and cooperate in any such litigation at the Defending Party’s
request and expense.
9.5    Enforcement.
9.5.1    Notice. Subject to the provisions of this Section 9.5 and during the
Term, in the event that either Party reasonably believes that any Verily
Licensed Patent (a) is being infringed by a Third Party or (b) is or will become
subject to a declaratory judgment action arising from such infringement, in each
case, (a) and (b), which infringement arises from the manufacture, sale, use or
import of a [***] in the Territory (an “Infringing Product”) such Party shall
promptly notify the other Party.
9.5.2    Enforcement in the [***]. During the Term, DexCom shall have the
initial right (but not the obligation), at its expense, to enforce the Verily
Licensed Patents in the [***] or to defend any declaratory judgment action with
respect thereto in the Territory (each, an “Enforcement Action”). Prior to the
commencement of any activity by DexCom with respect to an Enforcement Action,
(a) DexCom shall provide thirty (30) days advance written notice to Verily and
(b) if requested by Verily, DexCom shall consult in good faith with respect to
such Enforcement Action and consider in good faith Verily’s input, including to
prevent any Verily Licensed Patent




47    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






to be subject to undue risk of invalidation. DexCom agrees not to settle any
Enforcement Action, or intentionally make any admissions or assert any position
in such Enforcement Action, in a manner that would materially adversely affect
the validity, enforceability or scope of any Verily Licensed Patent in or
outside the Territory, without the prior written consent of Verily, which shall
not be unreasonably withheld, conditioned or delayed. In the event that DexCom
or its designee fails to commence or defend an Enforcement Action with respect
to Infringing Products in the Territory within [***] of a request by Verily to
do so (or such shorter period as is necessary to bring and maintain such
action), Verily or its designee may commence an Enforcement Action with respect
to such Infringing Products at its own expense. In such case, Verily agrees not
to settle any Enforcement Action, or intentionally make any admissions or assert
any position in such Enforcement Action, in a manner that would materially
adversely affect DexCom’s rights or interests in [***] in the Territory, without
the prior written consent of DexCom, which shall not be unreasonably withheld,
conditioned or delayed.
9.5.3    Enforcement Outside of the [***]. As between the Parties, Verily shall
have the sole right (but not the obligation), at its expense, to enforce the
Verily Licensed Patents outside of the [***].
9.5.4    Cooperation. The Party commencing, controlling or defending any action
under Section 9.5.2 (such Party, the “Enforcing Party”) shall keep the other
Party reasonably informed of the progress of any such Enforcement Action, and
such other Party shall have the right to participate with counsel of its own
choice at its own expense. The non-Enforcing Party hereby gives the Enforcing
Party the right to name the non- Enforcing Party in any Enforcement Action if
required for standing. In any event, the other Party shall reasonably cooperate
with the Enforcing Party, including providing information and materials, at the
Enforcing Party’s request and expense. The Enforcing Party shall also have the
right to control settlement of such Enforcement Action; provided, however, no
settlement shall be entered into without the consent of the other Party, which
consent not to be unreasonably withheld, conditioned or delayed, if such
settlement would materially and adversely affect the interests of the other
Party.
9.5.5    Recoveries. Any recovery received as a result of any Enforcement Action
to enforce a Patent pursuant to Section 9.5.2 shall be used first to reimburse
the Parties for the costs and expenses (including attorneys’ and professional
fees) incurred in connection with such




48    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






Enforcement Action (and not previously reimbursed), and the remainder of the
recovery shall be shared (a) for any Enforcement Action in the [***] and (b) for
any Enforcement Action [***].
Article 10.
CONFIDENTIALITY
10.1    Confidentiality; Exceptions. Except to the extent expressly authorized
by this Agreement or otherwise agreed by the Parties in writing, the Parties
agree that the receiving Party shall keep confidential and shall not publish or
otherwise disclose or use for any purpose other than as provided for in this
Agreement any confidential or proprietary information or materials or Know-How
furnished to it by the other Party pursuant to this Agreement and the terms and
conditions of this Agreement (collectively, “Confidential Information”).
Notwithstanding the foregoing, Confidential Information shall not be deemed to
include information or materials to the extent that it can be established by the
receiving Party that such information or material:
10.1.1    was already known to or possessed by the receiving Party, other than
under an obligation of confidentiality (except to the extent such obligation has
expired or an exception is applicable under the relevant agreement pursuant to
which such obligation established), at the time of disclosure;
10.1.2     was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
10.1.3     became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;
10.1.4    was independently developed by the receiving Party without use of or
reference to the disclosing Party’s Confidential Information as demonstrated by
documented evidence prepared contemporaneously with such independent
development; or
10.1.5     was disclosed to the receiving Party on a non-confidential basis by a
Third Party having the right to make such non-confidential disclosure.




49    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






10.2    Authorized Use and Disclosure. Each Party may use and disclose
Confidential Information of the other Party as follows: (a) under appropriate
confidentiality provisions substantially equivalent to those in this Agreement
in connection with the performance of its obligations or exercise of rights
granted to such Party in this Agreement; (b) to the extent such disclosure is
reasonably necessary for the Prosecution and Maintenance of Patents (including
applications therefor) in accordance with Section 9.3, prosecuting or defending
litigation, filing for and conducting preclinical or clinical trials, obtaining
and maintaining Regulatory Approvals for Products; (c) in communication with
existing and potential acquirers, investors, strategic partners, licensees,
distributors, consultants, advisors (including financial advisors, lawyers and
accountants) and others on a need to know basis, in each case, under appropriate
confidentiality provisions substantially equivalent to those of this Agreement;
(d) for the purposes of the performance of this Agreement and exercising any
rights of a Party pursuant to this Agreement and in connection with the grant of
any license pursuant to Article 7 of this Agreement; or (e) to the extent
mutually agreed to by the Parties. Notwithstanding the foregoing, and without
limiting Section 9.1.4, to the extent any Verily Retained Know-How is
Confidential Information, (i) such Verily Retained Know-How shall not be used by
Verily or its Affiliates in the [***] except to perform the activities
contemplated in the Agreement, (ii) Verily and its Affiliates shall not disclose
to any Third Party in the [***] any such Verily Retained Know-How without
DexCom’s prior written consent except where such disclosure is for purposes of
performing activities under this Agreement, and (iii) without limiting the
foregoing, any disclosure of Verily Retained Know-How to any Third Party shall
be under a use restriction limiting such use of such Verily Retained Know-How to
be outside of [***]. In addition, to the extent any Know-How is assigned to
DexCom under this Agreement, such Know-How shall be protected as DexCom’s
Confidential Information under this Article 7. Furthermore, during the Term, to
the extent any proprietary, non-public Know-How is included in Joint
Collaboration IP (“Joint Collaboration Know-How”), then (i) such Joint
Collaboration Know-How shall not be used by Verily or its Affiliates in [***]
except to perform the activities contemplated in the Agreement, (ii) Verily and
its Affiliates shall not disclose to any Third Party for use in [***] any such
Joint Collaboration Know-How without DexCom’s prior written consent, and (iii)
without limiting the foregoing, any disclosure of Joint Collaboration Know-How
to any Third Party shall be under a use restriction limiting such use of such
Joint Collaboration Know-How to be outside of [***].




50    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






10.3    Methods Marking Requirement. Any non-public algorithm or other method
shared by a Party under this Agreement that is outside of the scope of [***] and
is not marked or identified by such Party as confidential or proprietary will
not be considered Confidential Information.


10.4    Required Disclosures. Notwithstanding anything to the contrary in this
Agreement, each Party may make any disclosures required of it by applicable Law
or the rules of a stock exchange upon which a Party’s capital stock is listed,
provided that (a) the Party required to make such disclosure (the “Required
Party”) shall notify the other Party in writing of the proposed content of the
required disclosures at least five (5) Business Days prior to the date on which
the disclosure is to be made, except with respect to the current report on Form
8-K to be filed by DexCom immediately following the execution of this Agreement
regarding its entry into this Agreement, and the non-Required Party shall be
entitled to reasonably comment with respect to the form and content of such
required disclosure, which the Required Party shall consider in good faith; (b)
if so requested by the non-Required Party in the case of disclosures required by
applicable Law, the Required Party shall use reasonable efforts to obtain an
order protecting to the maximum extent possible the confidentiality of the
provisions of this Agreement and the non-Required Party’s Confidential
Information as reasonably requested by the non-Required Party; and (c) if the
Parties are unable to agree on the form or content of any required disclosure,
such disclosure shall be limited to the minimum required as determined by the
Required Party in consultation with its legal counsel. Without limiting the
foregoing, the Required Party shall provide the non-Required Party with a draft
of the proposed redactions to the provisions of this Agreement, together with
exhibits or other attachments hereto, to be filed by Verily or DexCom with the
Securities and Exchange Commission (or other applicable regulatory body) or as
otherwise required by Law, and the non-Required Party shall be entitled to
reasonably comment with respect to the content of the redactions, which the
Required Party shall consider in good faith.
10.5    Prior Agreements. This Agreement supersedes (a) the Non-binding Term
Sheet between DexCom and Verily exchanged by the Parties in August and
September, 2018, (b) the Collaboration and License Agreement between DexCom and
Google Life Sciences LLC, dated August 10, 2015, as amended, (c) the and
Non-binding Term Sheet for Collaboration and License Agreement between DexCom
and Google Inc. dated June 29, 2015, and, (d) solely with regard to the subject
matter of this Agreement and the information disclosed pursuant hereto, the
Non-Disclosure Agreement dated April 6, 2015 between DexCom and Google Inc.,
acting on its behalf




51    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






and on behalf of its affiliates (collectively, the “Prior Agreements”). All
Confidential Information disclosed by a Party under the Prior Agreements shall
be deemed Confidential Information of such disclosing Party under this Agreement
and shall be subject to the terms of this Article 10.
10.6    Publications. Each Party shall submit to the other Party any proposed
publication or public disclosure containing clinical or scientific results for
the Products at least thirty (30) days in advance to allow that Party to review
such proposed publication or disclosure. The reviewing Party will promptly
review such proposed publication or disclosure and make any objections or
comments that it may have thereto, and the Parties shall discuss the advantages
and disadvantages of publishing or disclosing such results. If the Parties are
unable to agree on whether to publish or disclose the same, the matter shall be
referred to the Executive Sponsors for review and comment. In resolving whether
to publish or disclose the same, DexCom shall consider the good faith comments
of Verily with respect thereto. This Section 10.6 shall not be deemed to limit
the Parties’ obligations under Section 10.1 above.
10.7    Press Release. Neither Party shall issue any press release or other
public statement, whether oral or written, disclosing the existence of this
Agreement, the terms hereof or any information relating to this Agreement
without the prior written consent of the other Party.
Article 11.
REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION
11.1    General Representations and Warranties. Each Party represents and
warrants to the other that:
11.1.1    it is duly organized and validly existing under the Laws of the
jurisdiction of its incorporation, and has full corporate power and authority to
enter into this Agreement and to carry out the provisions hereof;
11.1.2    it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate action;




52    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






11.1.3    this Agreement is legally binding upon it and enforceable in
accordance with its terms. The execution, delivery and performance of this
Agreement by it does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material applicable Law;
11.1.4    except for the Permitted Encumbrances, it has not granted, and shall
not grant during the Term, any right to any Third Party which would conflict
with the IP rights granted to the other Party hereunder;
11.1.5    it is not aware of any action, suit or inquiry or investigation
instituted by any Person which questions or threatens the validity of this
Agreement;
11.1.6    with respect to Verily only,
(a)    Verily, together with its Affiliates, is the sole owner of the [***] and
the [***] and has the exclusive right to such Patents to grant the licenses
granted to DexCom hereunder;
(b)    Verily will not assign or transfer any rights in the Verily Licensed
Patents in a manner that would cause a license to be granted to a Third Party
pursuant to [***];
(c)    none of the agreements identified in Exhibit 1.63 grant any Third Party
(i) any exclusive rights with respect to any of the Verily Licensed Patents in
[***], (ii) any right to Verily Know-How in [***], (iii) any right to file
applications for, prosecute, maintain, enforce or defend any of the Verily
Licensed Patents in [***], or (iv) rights necessary to Develop, Manufacture and
Commercialize [***];
(d)    without limiting the foregoing, Verily has not, prior to the Effective
Date, and will not have, as of the Effective Date, (i) assigned to any Third
Party any Verily IP for which Verily granted any license or other rights to
DexCom under the Original Agreement, or (ii) otherwise granted to any Third
Party any rights to such Verily IP that, in each case (i) and (ii), adversely
affect Verily’s ability to grant rights to or in such Verily IP to the same
extent that Verily granted such rights in the Original Agreement; and




53    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






(e)    it will conduct its obligations under [***] and Commercialization Plan,
including the Development of Products thereunder, using its employees or
contractors that are obligated to assign to Verily and/or its Affiliates all
rights in and to any Collaboration IP and associated intellectual property
rights and to maintain in confidence all of the other Party’s Confidential
Information, and will not use any employee of an Affiliate in the conduct of
such [***] and Commercialization Plan unless such employee is under such
obligations of assignment and confidentiality.
11.1.7    DexCom Antitrust Representation. DexCom represents and warrants to
Verily that DexCom, or if different its ultimate parent entity under the HSR
Act, has determined that the value of the non-exempt assets it will acquire from
Verily under this Agreement (including U.S. patent rights), as determined under
the HSR Act (including 16 C.F.R. Section 801.10), is less than $84.4 million and
has therefore concluded, taking into account the aggregation rules under the HSR
Act, that the HSR Act’s size of transaction test will not be satisfied, with
respect to the non-exempt assets DexCom will acquire under this Agreement.
11.1.8    Verily Service Covenants. Verily covenants that the Verily Services
provided by it hereunder will be provided by qualified professionals conforming
to Verily’s standard practices (in no event less than industry standard
practices) governing the design and development of application software of the
same general nature and complexity.
11.2    Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE 11, VERILY
AND DEXCOM EXPRESSLY DISCLAIM ANY WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT
(INCLUDING THE VERILY IP, VERILY BACKGROUND IP, JOINT COLLABORATION IP, OR
COLLABORATION IP ASSIGNED TO DEXCOM FROM VERILY), INCLUDING ANY WARRANTY OF
MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE, AND
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
11.3    Limitation of Liability. WITHOUT LIMITING EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 11.4 BELOW, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
UNDER THIS AGREEMENT FOR ANY LOSS OF




54    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






PROFITS, LOSS OF BUSINESS, INTERRUPTION OF BUSINESS, INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND SUFFERED BY SUCH OTHER PARTY FOR BREACH
HEREOF, WHETHER BASED ON CONTRACT OR TORT CLAIMS OR OTHERWISE, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS; PROVIDED, HOWEVER, THAT
THE FOREGOING SHALL NOT APPLY TO ANY MATERIAL WILLFUL BREACH OF THIS AGREEMENT
BY A PARTY OR A BREACH OF A PARTY’S CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE
10.




55    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






11.4    Indemnification.
11.4.1     Indemnification by Verily. Verily hereby agrees to defend, hold
harmless and indemnify (collectively, “Indemnify”) DexCom and its Affiliates,
and its and their agents, directors, officers and employees (the “DexCom
Indemnitees”) from and against any liability or expense (including reasonable
legal expenses and attorneys’ fees) (collectively, “Losses”), resulting from
suits, claims, actions and demands, in each case brought by a Third Party (each,
a “Third-Party Claim”) arising out of (a) a breach of any of Verily’s covenants,
representations or warranties hereunder, (b) the gross negligence or willful
misconduct or omission of Verily or its Affiliates under this Agreement, (c)
actual or alleged infringement of the intellectual property rights of a Third
Party by a Verily Service or deliverable of Verily under the Development Plan
(“Verily Deliverable”), except to the extent that such infringement results from
a modification, enhancement or improvement made or implemented by DexCom to the
Verily Deliverable, or combination of the Verily Deliverable with materials not
furnished by Verily. Verily’s obligation to Indemnify the DexCom Indemnitees
pursuant to this Section 11.4.1 shall not apply to the extent that any such
Losses arise from the gross negligence or intentional misconduct of any DexCom
Indemnitee, arise from any material breach by DexCom of this Agreement; or are
Losses for which DexCom is obligated to Indemnify the Verily Indemnitees
pursuant to Section 11.4.3. Verily may, at Verily’s option, (i) obtain, at its
expense, a license from such Third Party for the benefit of DexCom and its
customers, and/or (ii) replace or modify the deliverable in question so that it
is no longer infringing but provides comparable functionality. Verily’s
obligation to indemnify under this Section 11.4.1 shall not extend to use of its
deliverable or Verily Service after Verily has offered or implemented a
technically reasonable non-infringing alternative design with comparable
functionality.
11.4.2    Indemnification by Verily for [***]. Verily hereby agrees to Indemnify
the DexCom Indemnitees from and against any and all Losses resulting from a
claim by [***].
11.4.3    Indemnification by DexCom. DexCom hereby agrees to Indemnify Verily
and its Affiliates, and its and their agents, directors, officers and employees
(the “Verily Indemnitees”) from and against any and all Losses resulting from
Third-Party Claims arising out of: (a) a breach of any of DexCom’s covenants,
representations or warranties hereunder, (b) the gross negligence or willful
misconduct or omission of DexCom or its Affiliates under this Agreement, (c)
actual or alleged infringement of the intellectual property rights of a Third
Party by




56    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






a deliverable of DexCom under the Development Plan (“DexCom Deliverable”),
except to the extent that such infringement results from a modification,
enhancement or improvement made or implemented by Verily to the DexCom
Deliverable, or combination of the DexCom Deliverable with materials not
furnished by DexCom. DexCom’s obligation to Indemnify the Verily Indemnitees
pursuant to this Section 11.4.3 shall not apply to the extent that any such
Losses arise from the gross negligence or intentional misconduct of any Verily
Indemnitee, arise from any material breach by Verily of this Agreement or are
Losses for which Verily is obligated to Indemnify the DexCom Indemnitees
pursuant to Section 11.4.1.
11.4.4     Procedure. The indemnified Party shall provide the indemnifying Party
with prompt notice of the Third-Party Claim or [***] giving rise to the
indemnification obligation pursuant to this Section 11.4 and, to be eligible to
be Indemnified hereunder, the exclusive ability to defend (with the reasonable
cooperation of the indemnified Party) or settle any such claim; provided,
however, that the indemnifying Party shall not enter into any settlement that
admits fault, wrongdoing or damages without the indemnified Party’s written
consent, such consent not to be unreasonably withheld or delayed. The
indemnified Party shall have the right to participate, at its own expense and
with counsel of its choice, in the defense of any claim or suit that has been
assumed by the indemnifying Party.
11.5    Insurance. Each Party shall obtain and maintain, during the term of this
Agreement and for six (6) years thereafter, comprehensive general liability
insurance, including products liability insurance and coverage for clinical
trials. Such insurance shall be with reputable and financially secure insurance
carriers, or self-insurance in a form and at levels consistent with industry
standards based upon such Party’s activities hereunder and indemnification
obligations hereunder, and shall name the other Party as an additional insured.
Such liability insurance or self-insurance shall be maintained on an occurrence
basis to provide such protection after expiration or termination of the policy
itself or this Agreement.
Article 12.
TERM AND TERMINATION
12.1    Term. This Agreement shall become effective as of the Effective Date and
continue in full force and effect, unless earlier terminated pursuant to the
other provisions of this Article 12,




57    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






until December 31, 2028, provided that upon achievement of the first
revenue-related Milestone Event and the payment of the Milestone Payment related
thereto (or corresponding cash amount calculated pursuant to Section 8.2.2) the
term shall be extended until December 31, 2033 (the “Term”).
12.2    Termination for Breach. Either Party may terminate this Agreement in the
event the other Party materially breaches this Agreement, and such material
breach shall have continued for [***] days after written notice thereof was
provided to the breaching Party by the other Party. Any such termination shall
become effective at the end of such [***] day period unless the breaching Party
has cured any such material breach prior to the expiration of the [***] day
period, provided, however, in the event that, following the Launch of the first
Product, a good faith dispute arises with respect to the existence of any
material breach of a Party’s obligations to use Commercially Reasonable Efforts
to Develop, Manufacture, Launch, or Commercialize (which material breach, if
existing, would give the other Party the right to terminate this Agreement as
set forth herein), such termination right shall be tolled commencing on the date
of receipt of written notice of such good faith dispute until such time as the
dispute is resolved pursuant to Article 13. If this Agreement is terminated
following a tolling period as described in this Section 12.2, then, for purposes
of determining what constitutes Verily Background IP, the “Term” shall be deemed
to end on the date on which such termination would otherwise have been effective
in the absence of such tolling.
12.3    General Effects of Expiration or Termination.
12.3.1    Accrued Obligations. Expiration or termination of this Agreement for
any reason shall not release either Party of any obligation or liability which,
at the time of such expiration or termination, has already accrued to the other
Party or which is attributable to a period prior to such expiration or
termination.
12.3.2    Non-Exclusive Remedy. Notwithstanding anything herein to the contrary,
termination of this Agreement by a Party shall be without prejudice to other
remedies such Party may have at Law or equity.
12.3.3    Licenses. Section 7.1 (Licenses to DexCom) (except for Section 7.1.6
(License to Verily Trademarks)) and Section 7.2.2 (License to [***]) shall
survive any expiration or termination of Agreement, provided however, that: (i)
each of the licenses granted to DexCom




58    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






pursuant to Section 7.1.1(a) and Section 7.1.4 shall (upon such expiration or
termination) become non-exclusive (but shall otherwise be subject to the terms
set forth therein); and (ii) for clarity, Section 7.1.5 (Covenant Not to Sue for
DexCom [***]) will not apply beyond the limited period specified therein.
12.3.4    General Survival. In addition to the surviving provisions identified
in Section 12.3.3. above, Article 1 (Definitions), Section 5.5 (Reporting),
Section 7.3 (No Other Rights), Section 7.4 (Other Licenses), Article 8
(Payments) (except for Section 8.1 (Second Upfront Fee) unless such payment is
due prior such termination or expiration and Section 8.2.3 (Incentive Payment)
unless such payment is due before such termination or expiration, and provided
that Section 8.7 (Reports) and Section 8.8 (Inspection of Records) survive only
as long as DexCom or its Affiliates are Commercializing any Products), Section
9.1 (Ownership) (except for Section 9.1.5), Section 9.3 (Patent Prosecution),
Section 9.5.3 (Enforcement Outside of [***]), Article 10 (Confidentiality)
(except for the last sentence of 10.2 with respect to Joint Collaboration
Know-How), Section 11.2 (Disclaimer of Warranties), Section 11.3 (Limitation of
Liability), Section 11.4 (Indemnification), Section 11.5 (Insurance), Section
12.3 (General Effects of Expiration or Termination), Article 13 (Dispute
Resolution), and Article 14 (Miscellaneous) shall survive expiration or
termination of this Agreement for any reason, provided however, that: (i) if
this Agreement terminates for Verily’s breach or bankruptcy, then in addition to
the foregoing, Section 7.6 ([***] Supply) shall survive for 2 years after such
termination; and (ii) for clarity, Section 11.5 (Insurance) will not apply
beyond the limited period specified therein. Except as otherwise provided in
this Section 12.3.4, all rights and obligations of the Parties under this
Agreement shall terminate upon expiration or termination of this Agreement for
any reason.
Article 13.
DISPUTE RESOLUTION
13.1    Dispute Resolution. The Parties agree that any dispute, controversy or
claim arising from or in connection with (a) the interpretation, enforcement,
termination or invalidity of this Agreement, (b) the failure of the Executive
Sponsors to reach unanimous agreement on any issue within their authority under
this Agreement, (c) any alleged failure to perform, or breach of, this
Agreement, (d) or claim relating to the ownership, scope, validity,
enforceability or infringement of any Patent rights covering the manufacture,
use or sale of any Product or of any Trademark rights




59    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






relating to any Product, or (e) any issue relating to the interpretation or
application of this Agreement (each, a “Dispute”), shall be first referred to
the Chief Executives of DexCom and Verily for resolution in accordance with
Section 2.1.2. In the event that the Chief Executives are unable to reach
agreement with respect to such Dispute in accordance with Section 2.1.2, such
Dispute shall be resolved through the procedures set forth in this Article 13.
13.2    Jurisdiction; Venue. Other than those Disputes resolved as described in
Section 13.3 all Disputes shall be subject to the exclusive jurisdiction and
venue of the federal courts within the State of California. Each Party hereto
waives and covenants not to assert or plead any objection that such Party might
otherwise have to such jurisdiction and venue. Except as set forth herein, each
Party hereto hereby agrees not to commence any legal proceedings relating to or
arising out of this Agreement or the transactions contemplated hereby in any
jurisdiction or courts.
13.3    Executive Sponsor Disputes. Disputes as to matters within the authority
of the Executive Sponsors will be resolved as set forth in Section 2.1.2 and
shall not otherwise be subject to the provisions of this Article 13; provided
that any Dispute as to the application of such Section 2.1.2 shall be subject to
the provisions of this Article 13.
Article 14.
MISCELLANEOUS
14.1    Governing Law. This Agreement and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the Law of the State of California, without reference to
conflicts of laws principles.
14.2    Assignment. This Agreement shall not be assignable by either Party to
any Third Party without the written consent of the other Party and any such
attempted assignment shall be void. Notwithstanding the foregoing, either Party
may assign this Agreement, without the written consent of the other Party, to an
Affiliate or to an entity that acquires all or substantially all of the business
or assets of such Party to which this Agreement pertains (whether by merger,
reorganization, acquisition, sale or otherwise), and agrees in writing to be
bound by the terms and conditions of this Agreement. No assignment or transfer
of this Agreement shall be valid and effective unless and until the
assignee/transferee agrees in writing to be bound by the provisions of this
Agreement. The terms and conditions of this Agreement shall be binding on and
inure to the benefit of the




60    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






permitted successors and assigns of the Parties. Notwithstanding Section 8.5, in
the event any withholding or similar tax is levied by or due to an assignment of
this Agreement or any obligation by a Party to an Affiliate or any Third Party,
then such Party (itself or its successor) shall bear the full cost of such tax.
Except as expressly provided in this Section 14.2, any attempted assignment or
transfer of this Agreement shall be null and void.
14.3    Notices. Any notice, request, delivery, approval or consent required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been sufficiently given if delivered in person, transmitted via
electronic mail or by express courier service (signature required) or five (5)
days after it was sent by registered letter, return receipt requested (or its
equivalent), provided that no postal strike or other disruption is then in
effect or comes into effect within two (2) days after such mailing, to the Party
to which it is directed at its physical or email address shown below or such
other address. Notices sent by electronic means shall be effective upon
confirmation of receipt, notices sent by mail or overnight delivery service
shall be effective upon receipt, and notices given personally shall be effective
when delivered.
If to Verily, addressed to:    Verily Life Sciences LLC
269 East Grand Avenue
South San Francisco, CA 94080
Attention: Andy Conrad
Email: [***]
With a copy to (which shall
not constitute notice):    Verily Life Sciences LLC
269 East Grand Avenue
South San Francisco, CA 94080
Attention: General Counsel
Email: [***]
with a copy to verily-counsel@google.com


If to DexCom, addressed to:    DexCom, Inc.
6340 Sequence Drive
San Diego, CA 92121
Attention: Kevin Sayer,
        President and Chief Executive Officer




61    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






Email: [***]
With a copy (which shall
not constitute notice) to:    Fenwick & West LLP
801 California Street
Mountain View, CA 94041
Attention: Stefano Quintini and Michael Brown
Email: [***]
14.4    Waiver. Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement shall not constitute a waiver of that right or excuse a
similar subsequent failure to perform any such term or condition. No waiver by
either Party of any condition or term in any one or more instances shall be
construed as a continuing waiver of such condition or term or of another
condition or term.
14.5    Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties as nearly as may be possible.
Such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction. If a
Party seeks to avoid a provision of this Agreement by asserting that such
provision is invalid, illegal or otherwise unenforceable, such action shall be
deemed to be a material breach of this Agreement.
14.6    No Third Party Beneficiaries. Except for the rights to indemnification
provided for certain Third Parties as specified in Section 11.4 and as otherwise
specified in this Section 14.6, all rights, benefits and remedies under this
Agreement are solely intended for the benefit of DexCom and its Affiliates and
Verily and its Affiliates, and except for such rights to indemnification
expressly provided pursuant to Section 11.4, no Third Party shall have any
rights whatsoever to (a) enforce any obligation contained in this Agreement (b)
seek a benefit or remedy for any breach of this Agreement, or (c) take any other
action relating to this Agreement under any legal theory, including, actions in
contract, tort (including but not limited to, negligence, gross negligence and
strict liability),




62    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






or as a defense, setoff or counterclaim to any action or claim brought or made
by either Party. Notwithstanding the foregoing, Onduo shall be a Third Party
beneficiary with respect to the obligations to make payments or transfer shares
to Onduo under this Agreement, which payments shall be “Product Fee Payments” as
referenced in the Contribution Agreement between Verily Life Sciences LLC and
Onduo LLC.
14.7    Entire Agreement/Modification. This Agreement, including its Exhibits,
sets forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties and supersedes and terminates
all prior agreements and understandings between the Parties including the
Original Agreement and the Prior Agreements. No subsequent alteration,
amendment, change or addition to this Agreement shall be binding upon the
Parties unless reduced to writing and signed by the respective authorized
officers of the Parties. All references to the Original Agreement in any other
agreement or other document between the Parties that pre-dates the Effective
Date shall, on and after the Effective Date, be deemed to refer to this
Agreement (except to the extent, if any, that such interpretation would conflict
with the terms of this Agreement as they refer or pertain to the Original
Agreement).
14.8    Relationship of the Parties. The Parties agree that the relationship of
Verily and DexCom established by this Agreement is that of independent
contractors. Furthermore, the Parties agree that this Agreement does not, is not
intended to, and shall not be construed to, establish an employment, agency or
any other relationship. Except as may be specifically provided herein, neither
Party shall have any right, power or authority, nor shall they represent
themselves as having any authority to assume, create or incur any expense,
liability or obligation, express or implied, on behalf of the other Party, or
otherwise act as an agent for the other Party for any purpose.
14.9    Force Majeure. Except with respect to payment of money, neither Party
shall be liable to the other for failure or delay in the performance of any of
its obligations under this Agreement for the time and to the extent such failure
or delay is caused by earthquake, riot, civil commotion, war, terrorist acts,
strike, flood, or governmental acts or restriction or other cause, in each case
to the extent beyond the reasonable control of the respective Party (any of the
foregoing, “Force Majeure Event”). The Party affected by such force majeure will
provide the other Party with full particulars thereof as soon as it becomes
aware of the same (including its best estimate of the likely extent and duration
of the interference with its activities), and will use Commercially Reasonable




63    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






Efforts to overcome the difficulties created thereby and to resume performance
of its obligations as soon as practicable. If the performance of any such
obligation under this Agreement is delayed owing to such a force majeure for any
continuous period of more than [***] days, the Parties will consult with respect
to an equitable solution.
14.10    Compliance with Laws/Other. Notwithstanding anything to the contrary
contained herein, all rights and obligations of Verily and DexCom are subject to
prior compliance with, and each Party shall comply with, all applicable Laws,
including obtaining all necessary approvals required by the applicable agencies
of the governments of the United States and foreign jurisdictions. In addition,
each Party shall conduct its activities under the Collaboration in accordance
with good scientific and business practices.
14.11    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together, shall constitute
one and the same instrument.
14.12    Bankruptcy Matters. All licenses granted under this Agreement are
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined in Section 101 of the Bankruptcy Code. The Parties agree that each Party
may fully exercise all of its rights and elections under the Bankruptcy Code.
[The remainder of this page intentionally left blank; the signature page
follows.]












64    

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    








IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the Effective Date,
with effect as of Effective Date.
VERILY LIFE SCIENCES LLC    VERILY IRELAND
By:      /s/ Andrew Conrad        By:      /s/ Kristian Marthinsen    
Name:      Andrew Conrad        Name: Kristian Marthinsen    
Title:      Chief Operating Officer        Title: Director    
Date:             Date: 11/19/2018    






DEXCOM, INC.    
By: /s/ Quentin Blackford    
Name:      Quentin Blackford    
Title:      Chief Financial Officer    
Date:      11/20/18        


List of Exhibits


Exhibit 1.92 – Permitted Encumbrances
Exhibit 1.143 – [***]
Exhibit 1.144 – [***]
Exhibit 1.153 – [***]




65    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






EXHIBIT 1.92
PERMITTED ENCUMBRANCES
[***]






66    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    








EXHIBIT 1.143
[***]


[***]


[***]


[***]


[***]




[***]




[***]
 
[***]


[***]


[***]
 


[***]




[***]




[***]
 
[***]


[***]




[***]




[***]
[***]


[***]


[***]
 
[***]




[***]




[***]
 
[***]




[***]




[***]




[***]
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]
[***]


[***]
 
[***]


[***]


[***]


[***]
[***]





67    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    








[***]


[***]
 
[***]


[***]


[***]


[***]
[***]
[***]


[***]
 
[***]


[***]


[***]


[***]
[***]











68    

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    










[***]


[***]


[***]


[***]


[***]


[***]
 
[***]


[***]


[***]
 
[***]


[***]


[***]


[***]
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]


[***]


[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]





69    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
















[***]


[***]


[***]


[***]
 
 
 
[***]


[***]


[***]
 
[***]


[***]


[***]
 
[***]


[***]


[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]











70    

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






EXHIBIT 1.144
[***]






[***]


[***]


[***]


[***]




[***]




[***]
 
[***]




[***]




[***]
 
[***]




[***]




[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]


[***]


[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]




[***]




[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]





71    

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    








[***]


[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]
 
 
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]


[***]


[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
 
[***]











72    

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






EXHIBIT 1.153
[***]


•
[***]



[***]


[***]


[***]




•
[***]







[***]


[***]


[***]








73    

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
EXECUTION COPY
CONFIDENTIAL


    






EXHIBIT 8.6
STOCK PURCHASE AGREEMENT


[Previously Filed]












    




74    